Securities Purchase Agreement, dated as of October 5, 2006 (this “Agreement”),
among Memory Pharmaceuticals Corp., a Delaware corporation (the “Company”), and
the Purchasers listed on Exhibits A-1 and A-2 hereto, together with their
permitted transferees (each, a “Purchaser” and collectively, the “Purchasers”).

Introduction

The Company and the Purchasers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act.

The Purchasers desire to purchase and the Company desires to sell, upon the
terms and conditions stated in this Agreement, up to a maximum of $32,220,000 of
the Company’s common stock, par value $.001 per share (the “Common Stock”) and
warrants to purchase Common Stock of the Company; provided, however, that, the
purchase by any Purchaser and the sale by the Company to such Purchaser of any
shares of Common Stock and Warrants, to (and only to) the extent that such
Purchaser and its Affiliates would thereafter own a number of shares of Common
Stock (assuming the exercise in full by such Purchaser of such securities of the
Company that are convertible into or exercisable for shares of Common Stock) in
excess of 19.99% of the then outstanding shares of Common Stock (the “Excess
Securities”), shall be subject to the Requisite Approval.

As set forth herein, the Company has agreed to provide certain registration
rights with respect to the Shares and the Warrant Shares under the Securities
Act and applicable state securities laws.

Contemporaneously with the execution and delivery of this Agreement, the
Principal Investors, Anthony B. Evnin, Venrock Associates and certain related
funds (“Venrock”) and Oxford BioScience Partners II (Annex) L.P. and certain
related funds (“Oxford”) are entering into a voting agreement pursuant to which
Mr. Evnin, Venrock and Oxford have each agreed to vote their respective shares
of Common Stock and the shares of any Affiliates in favor of the resolutions
approving the Company’s issuance of the Excess Securities.

The capitalized terms used herein and not otherwise defined have the meanings
given them in Article 7.

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Purchasers (severally and not jointly)
hereby agree as follows:

ARTICLE I

Purchase and Sale of Securities

Section 1.1 Purchase and Sale of Securities. At the First Closing, the Company
will issue and sell to each Purchaser and each Purchaser will, severally and not
jointly, purchase from the Company, the number of shares of Common Stock and the
warrants to purchase the number of shares of Common Stock set forth opposite
such Purchaser’s name on Exhibit A-1. At the Second Closing, the Company will
issue and sell to each Purchaser listed on Exhibit A-2, and each such Purchaser
will, severally and not jointly, purchase from the Company, the number of shares
of Common Stock set forth opposite such Purchaser’s name on Exhibit A-2 hereto.
The aggregate number of shares of Common Stock and the aggregate number of
warrants being purchased at the Closings are referred to as the “Shares” and the
“Warrants,” respectively, and the Shares and the Warrants are collectively
referred to as the “Securities.” The purchase price for each Share shall
be $1.11, which is the closing bid price of the Common Stock as reported on
Nasdaq (symbol “MEMY”), as the 4:00 p.m., EDT, closing bid price on October 4,
2006 (the “Stock Purchase Price”). The purchase price for each Warrant shall
be $0.125 per each underlying Warrant Share (the “Warrant Purchase Price”; and
together with the Stock Purchase Price, the “Purchase Price”). The Warrants
shall be exercisable at an exercise price per Share equal to $1.33, which
represents 120% of the Stock Purchase Price and shall be substantially in the
form attached as Exhibit B hereto.

Section 1.2 Payment. At the First Closing, each Purchaser will pay the aggregate
Purchase Price set forth opposite its name on Exhibit A-1 hereto by wire
transfer of immediately available funds in accordance with wire instructions
provided by the Company to the Purchasers prior to the First Closing Date. At
the Second Closing, each Purchaser listed on Exhibit A-2 will pay the aggregate
Purchase Price set forth opposite its name on Exhibit A-2 by wire transfer of
immediately available funds in accordance with such wire instructions. At each
Closing, the Company will instruct its transfer agent to credit to each
Purchaser purchasing Securities at such Closing the number of Shares so
purchased (and will deliver stock certificates to such Purchasers representing
the Shares purchased) and will deliver the Warrants purchased at such Closing
against delivery of the aggregate Purchase Price for such Shares and Warrants on
the applicable Closing Date.

Section 1.3 Closing Date. The closing (the “First Closing”) of the sale of the
Securities to the Purchasers listed on Exhibit A-1 will take place on or about
October 16, 2006 (the “First Closing Date”). The closing of the Securities to
the Purchasers listed on Exhibit A-2 (the “Second Closing”; each of the First
Closing and the Second Closing being a “Closing” and together the “Closings”)
will take place on the date that is one business day following the satisfaction
or waiver of each of the conditions to the Second Closing set forth in
Sections 5.1 and 5.3 (the “Second Closing Date”); provided, however, that if the
Nasdaq Approval is received on or prior to the First Closing Date, then the
transactions contemplated to occur at the Second Closing shall occur at the
First Closing and all references to the “Second Closing” and the “Second Closing
Date” herein shall refer to the First Closing and the First Closing Date,
respectively. Each Closing will be held at the offices of Covington & Burling,
1330 Avenue of the Americas, New York, New York 10019. The date and place of
each Closing as set forth herein may be changed by agreement of the Company and
the Purchasers under this Agreement of 60% in interest of the Securities to be
purchased at such Closing.

Section 1.4 Adjustments. The number of Shares to be purchased by the Purchasers
at the First Closing and Second Closing, the Stock Purchase Price and the per
share exercise price and number of Warrant Shares shall be proportionately
adjusted for any subdivision or combination of Common Stock (by stock split,
reverse stock split, dividend, reorganization, recapitalization or otherwise).

ARTICLE II

Representations And Warranties Of The Company

The Company hereby represents and warrants to the Purchasers that:

Section 2.1 Organization and Qualification. The Company is duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
with corporate power and authority to conduct its business as currently
conducted as disclosed in the SEC Documents. The Company is duly qualified to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted by it or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not reasonably be expected to have a Material Adverse
Effect.

Section 2.2 Authorization; Enforcement. The Company has all requisite corporate
power and authority to enter into and to perform its obligations under this
Agreement and the Warrants, to consummate the transactions contemplated hereby
and thereby and to issue the Securities in accordance with the terms hereof and
to issue the Warrant Shares in accordance with the terms of the Warrants. The
execution, delivery and performance of this Agreement and the Warrants by the
Company and the consummation by it of the transactions contemplated hereby
(including the issuance of the Securities) and thereby have been duly authorized
by the Company’s Board of Directors and no further consent or authorization of
the Company, its Board of Directors, or its stockholders (other than the
Stockholder Approval if prior Nasdaq Approval is not obtained) is required. This
Agreement has been duly executed by the Company and constitutes a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, or moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws. At the First Closing, the
Warrants will be duly executed by the Company and constitute a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with their terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, or moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws.

Section 2.3 Capitalization. The authorized capital stock of the Company, as of
September 30, 2006, consisted of 100,000,000 shares of Common Stock, of which
37,923,706 shares were issued and outstanding and 5,000,000 shares of blank
check Preferred Stock, $0.001 par value per share, none of which have been
designated. All of the issued and outstanding shares of Common Stock have been
duly authorized, validly issued, fully paid, and nonassessable. Options and
warrants to purchase an aggregate of 11,170,391 shares of Common Stock were
outstanding as of September 30, 2006. Except as disclosed in or contemplated by
the SEC Documents, the Company does not have outstanding any options to
purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into and exercisable and
exchangeable for, or any contracts or commitments to issue or sell, shares of
its capital stock or any such options, rights, convertible securities or
obligations other than options granted under the Company’s stock option plans
and its employee stock purchase plan. The Company’s Second Amended and Restated
Certificate of Incorporation, as amended (the “Certificate of Incorporation”),
as in effect on the date hereof, and the Company’s Amended and Restated Bylaws
(the “Bylaws”) as in effect on the date hereof, are each filed as exhibits to
the SEC Documents. Except as set forth in the SEC Documents or as contemplated
by this Agreement, there are no stockholder agreements, voting agreements or
other similar agreements with respect to the Common Stock to which the Company
is a party.

Section 2.4 Issuance of Securities. The Shares and all of the shares of Common
Stock issuable upon exercise of the Warrants (the “Warrant Shares”) are duly
authorized and, upon issuance in accordance with the terms of this Agreement
(and in case of the Warrant Shares, the Warrants), will be validly issued, fully
paid and non-assessable and will not be subject to preemptive rights or other
similar rights of stockholders of the Company. Assuming the accuracy of all
representations and warranties of the Purchasers set out in Article 4, the offer
and issuance by the Company of the Shares, Warrants and Warrant Shares is exempt
from registration under the Securities Act and all applicable Blue Sky laws.

Section 2.5 No Conflicts; Government Consents and Permits. (a) The execution,
delivery and performance of this Agreement and the Warrants by the Company and
the consummation by the Company of the transactions contemplated hereby
(including the issuance of the Securities) and thereby will not (i) conflict
with or result in a violation of any provision of its Certificate of
Incorporation or Bylaws, (ii) violate or conflict with, or result in a breach of
any provision of, or constitute a default under, or give to others any rights of
consent, termination, amendment, acceleration or cancellation of, any agreement,
indenture, or instrument to which the Company is a party, or (iii) except for
the Stockholder Approval (if prior Nasdaq Approval is not obtained), the
registration of the Shares and Warrant Shares under the Securities Act pursuant
to Section 6 hereof, any filings required to be made under federal or state
securities laws, and any required filings or notifications regarding the
issuance or listing of additional shares with Nasdaq, result in a violation of
any law, rule, regulation, order, judgment or decree (including United States
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company, except in the case of clauses (ii) and
(iii) only, for such conflicts, breaches, defaults, and violations as would not
reasonably be expected to have a Material Adverse Effect.

(b) The Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency or
any regulatory or self regulatory agency in order for it to execute, deliver or
perform any of its obligations under this Agreement and the Warrants in
accordance with the terms hereof and thereof, or to issue and sell the
Securities in accordance with the terms hereof and the Warrant Shares in
accordance with the terms of the Warrants other than such as have been made or
obtained, and except for the Stockholder Approval (if prior Nasdaq Approval is
not obtained), the registration of the Shares and Warrant Shares under the
Securities Act pursuant to Section 6 hereof, any filings required to be made
under federal or state securities laws, and any required filings or
notifications regarding the issuance or listing of additional shares with
Nasdaq.

(c) The Company has all franchises, permits, licenses, and any similar authority
necessary for the conduct of its business as now being conducted by it, except
for such franchise, permit, license or similar authority, the lack of which
would not reasonably be expected to have a Material Adverse Effect. The Company
has not received any written notice of any proceeding relating to revocation or
modification of any such franchise, permit, license, or similar authority except
where such revocation or modification would not reasonably be expected to have a
Material Adverse Effect.

Section 2.6 SEC Documents, Financial Statements. The Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC since April 5, 2004, pursuant to the reporting
requirements of the Exchange Act (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents (other than exhibits) incorporated by reference therein,
being hereinafter referred to herein as the “SEC Documents”). As of their
respective dates, the SEC Documents complied as to form in all material respects
with the requirements of the Exchange Act or the Securities Act, as the case may
be, and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The Financial Statements have been prepared in accordance
with accounting principles generally accepted in the United States, consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in the Financial Statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may not include footnotes, may
be condensed or summary statements or may conform to the SEC’s rules and
instructions for Reports on Form 10-Q) and fairly present in all material
respects the consolidated financial position of the Company as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal and
recurring year-end audit adjustments). All material agreements that were
required to be filed as exhibits to the SEC Documents under Item 601 of
Regulation S-K (collectively, the “Material Agreements”) to which the Company is
a party, or the property or assets of the Company or are subject, have been
filed as exhibits to the SEC Documents and, except for this Agreement and the
Warrants, the Company does not have any agreements, contracts and commitments
that are material to the business, financial condition, assets, prospects or
operations of the Company (“Other Material Contracts”). All Material Agreements
and Other Material Contracts are valid and enforceable against the Company in
accordance with their respective terms, except (i) as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or moratorium or
similar laws affecting creditors’ rights generally, and (ii) as enforceability
may be subject to general principles of equity and except as rights to indemnity
and contribution may be limited by state or federal securities laws or public
policy underlying such laws. The Company is not in breach of or default under
any of the Material Agreements or Other Material Contracts, and to the Company’s
knowledge, no other party to a Material Agreement or Other Material Contract is
in breach of or default under such Material Agreement or Other Material
Contracts, except in each case, for such breaches or defaults as would not
reasonably be expected to have a Material Adverse Effect. The Company has not
received a notice of termination of any of the Material Agreements.

Section 2.7 Absence of Litigation. As of the date hereof, there is no action,
suit, proceeding or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
Company’s knowledge, threatened against the Company that if determined adversely
to the Company would reasonably be expected to have a Material Adverse Effect.
There has not been, and to the knowledge of the Company, there is not pending,
any investigation by the SEC involving the Company or any current or former
director or officer of the Company. The Company has not received any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company under the Exchange Act or the Securities Act and, to the
Company’s knowledge, the SEC has not issued any such order.

Section 2.8 Intellectual Property Rights. To the Company’s knowledge, the
Company has ownership of, or possesses licenses or sufficient rights to use all
patents, patent applications, patent rights, inventions, know-how, trade
secrets, trademarks, trademark applications, service marks, service names, trade
names, copyrights, proprietary rights and processes necessary to enable it to
conduct its business as conducted as of the date hereof (the “Intellectual
Property”). To the Company’s knowledge, the Company has not infringed the
intellectual property rights of third parties and no third party, to the
Company’s knowledge, is infringing the Intellectual Property, in each case,
which could reasonably be expected to result in a Material Adverse Effect.
Except as disclosed in the SEC Documents, there are no material options,
licenses or agreements relating to the Intellectual Property, nor is the Company
bound by or a party to any material options, licenses or agreements relating to
the patents, patent applications, patent rights, inventions, know-how, trade
secrets, trademarks, trademark applications, service marks, service names, trade
names, copyrights, proprietary rights and processes of any other person or
entity. As of the date hereof, there is no material claim, action or proceeding
pending or, to the Company’s knowledge, threatened, that challenges the right of
the Company with respect to any Intellectual Property. All current and former
employees of the Company have signed agreements assigning to the Company all
intellectual property rights arising in connection with such person’s employment
with the Company. All persons who have had access to Company trade secrets or
confidential information have signed a customary non-disclosure and non-use
agreement not containing a “residuals” clause or similar provision.

Section 2.9 Placement Agents. The Company has taken no action that would give
rise to any claim by any person for brokerage commissions, placement agent’s
fees or similar payments relating to this Agreement or the transactions
contemplated hereby, except for dealings with the Placement Agents, whose
commissions and fees will be paid by the Company.

Section 2.10 Investment Company. The Company is not and, after giving effect to
the offering and sale of the Securities, will not be an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company shall conduct its business in a manner so
that it will not become subject to the Investment Company Act.

Section 2.11 No Material Adverse Change. Since September 30, 2006, except as
described or referred to in the SEC Documents and except for cash expenditures
in the ordinary course of business, there has not been a Material Adverse
Effect. Since September 30, 2006, (i) there has not been any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock, (ii) the Company has not sustained any
material loss or interference with the Company’s business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, and (iii) the Company has not incurred
any liabilities, contingent or otherwise except in the ordinary course of
business.

Section 2.12 Nasdaq Global Market. The issued and outstanding shares of Common
Stock are listed on Nasdaq, and, to the Company’s knowledge, there are no
proceedings to revoke or suspend such listing. The Company is in compliance in
all material respects with the requirements of Nasdaq for continued listing of
the Common Stock thereon and any other Nasdaq listing and maintenance
requirements.

Section 2.13 Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
Warrants and the transactions contemplated hereby and thereby The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity with respect to the
Company), other than as an officer or director of the Company, with respect to
this Agreement and the Warrants and the transactions contemplated hereby and
thereby and any advice given by any Purchaser or any of their respective
representatives or agents to the Company in connection with this Agreement and
the transactions contemplated hereby and thereby is merely incidental to such
Purchaser’s purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement has been
based upon the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

Section 2.14 Accountants. KPMG LLP, who will express their opinion with respect
to the audited financial statements and schedules to be included as a part of
the Registration Statements prior to the filing of such Registration Statements,
are independent accountants as required by the Securities Act.

Section 2.15 Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
the Company believes are prudent and customary for a company (i) in the
businesses and location in which the Company is engaged, (ii) with the resources
of the Company, and (iii) at a similar stage of development as the Company. The
Company has not received any written notice that the Company will not be able to
renew its existing insurance coverage as and when such coverage expires. The
Company believes it will be able to obtain similar coverage at reasonable cost
from similar insurers as may be necessary to continue its business.

Section 2.16 Foreign Corrupt Practices. Since January 1, 2004, neither the
Company, nor to the Company’s knowledge, any director, officer, agent, employee
or other person acting on behalf of the Company has, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of in any material respect any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made or
received any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to or from any foreign or domestic government official or
employee.

Section 2.17 Private Placement. Neither the Company nor any person acting on its
or their behalf, has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under any circumstances
that would require registration of the Securities under the Securities Act,
including, without limitation, integration of the offering the Shares or Warrant
Shares with any prior offering under the Securities Act.

Section 2.18 No Registration Rights. No person has the right to (i) prohibit the
Company from filing a Registration Statement or fully performing its obligations
under this Agreement with respect thereto or (ii) other than as disclosed in the
SEC Documents, require the Company to register any securities for sale under the
Securities Act by reason of the filing of a Registration Statement. Except as
disclosed in the SEC Documents, no other registration rights exist with respect
to the issuance of securities by the Company under the Securities Act that have
not been satisfied. The granting and performance of the registration rights
under this Agreement will not violate or conflict with, or result in a breach of
any provision of, or constitute a default under, any agreement, indenture or
instrument to which the Company is a party.

Section 2.19 Taxes. The Company has filed (or has obtained an extension of time
within which to file) all necessary federal, state and foreign income and
franchise tax returns and has paid all taxes shown as due on such tax returns,
except where the failure to so file or the failure to so pay would not
reasonably be expected to have a Material Adverse Effect. The Company has
complied in all material respects with all applicable legal requirements
relating to the payment and withholding of taxes and, within the time and in the
manner prescribed by law, has withheld from wages, fees and other payments to
its employees and paid over to the proper governmental or regulatory authorities
all amounts required.

Section 2.20 Real and Personal Property. The Company has good and marketable
title to, or has valid rights to lease or otherwise use, all items of real and
personal property that are material to the business of the Company free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use of such property
by the Company or (ii) would not reasonably be expected to have a Material
Adverse Effect.

Section 2.21 Application of Takeover Protections. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby will
not impose any restriction on any Purchaser, or create in any party (including
any current stockholder of the Company) any rights, under any share acquisition,
business combination, poison pill (including any distribution under a rights
agreement), or other similar anti-takeover provisions under the Company’s
charter documents or the laws of its state of incorporation.

Section 2.22 No Manipulation of Stock. The Company has not taken, nor will it
take, directly or indirectly any action designed to stabilize or manipulate of
the price of the Common Stock or any security of the Company to facilitate the
sale or resale of any of the Shares or Warrant Shares.

Section 2.23 Related Party Transactions. Except with respect to the transactions
(i) that are not required to be disclosed and (ii) contemplated hereby to the
extent any director or an affiliate of any director purchases Securities
hereunder, all transactions that have occurred between or among the Company, on
the one hand, and any of its officers or directors, or any affiliate or
affiliates of any such officer or director, on the other hand, prior to the date
hereof have been disclosed in the SEC Documents.

Section 2.24 Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 (as amended) that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof, except where such noncompliance would not have a Material Adverse
Effect.

Section 2.25 Employee Benefit Plans; Employee Matters. The consummation of the
transactions contemplated by this Agreement and the Warrants will not
(i) entitle any current or former employee or other service provider of the
Company to severance benefits or any other payment, compensation or benefit
(including forgiveness of indebtedness), except as expressly provided by this
Agreement, or (ii) accelerate the time of payment or vesting, or increase the
amount of compensation or benefit due any such employee or service provider,
alone or in conjunction with any other possible event (including termination of
employment). The Company is in compliance in all material respects with all
currently applicable laws and regulations respecting employment, discrimination
in employment, terms and conditions of employment, wages, hours and occupational
safety and health and employment practices, and is not engaged in any unfair
labor practice. To the Company’s knowledge, no employees of the Company are in
violation of any term of any material employment contract, patent disclosure
agreement, noncompetition agreement, or any restrictive covenant to a former
employer relating to the right of any such employee to be employed by the
Company because of the nature of the business conducted or presently proposed to
be conducted by the Company or to the use of trade secrets or proprietary
information of others. No key employee of the Company has given written notice
to the Company, and the Company is not otherwise aware, that any such key
employee intends to terminate his or her employment with the Company.

Section 2.26 Regulatory Compliance. To the Company’s knowledge, and based on its
reasonable and good faith understanding of the requirements of the Federal Food,
Drug and Cosmetic Act and the regulations of the U.S. Food and Drug
Administration thereunder (“FDCA”), the Company has with respect to the research
and/or development of the products of Company, including without limitation
clinical trials with respect to such products (a “Life Science Product”)
complied in all material respects with all applicable requirements of the FDCA.
The Company has not received any written notification from the U.S. Food and
Drug Administration or any other federal, state or foreign governmental entity
alleging any violation by the Company of any law applicable to a Life Science
Product.

Section 2.27 Environmental Laws. The Company is not in violation of any
applicable statute, law or regulation relating to the environment or
occupational health and safety, violation of which would have a Material Adverse
Effect. None of the premises or any properties owned, occupied or leased by the
Company have been used by the Company, or to the Company’s knowledge, by any
other Person to manufacture, treat, store, or dispose of any substance that have
been designated to be a “hazardous substance” under applicable environmental
laws in violation of any applicable environmental laws, violation of which would
have a Material Adverse Effect.

Section 2.28 Board Approval and Recommendation to Stockholders. Prior to the
date of this Agreement, the Company’s Board of Directors, at a meeting duly
called and held, has (a) determined that the Offering is fair to, advisable and
in the best interests of the Company and the stockholders of the Company, and
(b) has adopted resolutions recommending that the stockholders of the Company
vote to approve the Company’s issuance of the Excess Securities.

ARTICLE III

Purchaser’s Representations And Warranties

Each Purchaser represents and warrants to the Company, severally and not
jointly, with respect to itself and its purchase hereunder, that:

Section 3.1 Investment Purpose. The Purchaser is purchasing the Securities for
its own account and not with a present view toward the public sale or
distribution thereof and has no intention of selling or distributing any of such
Securities or any arrangement or understanding with any other persons regarding
the sale or distribution of such Securities except in accordance with the
provisions of Article 6 and except as would not result in a violation of the
Securities Act. The Purchaser will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Securities except in
accordance with the provisions of Article 6 or pursuant to and in accordance
with the Securities Act.

Section 3.2 Questionnaires. The Stock Certificate and Warrant Questionnaire and
the Registration Statement Questionnaire submitted by Purchaser to the Company
in connection with its purchase of the Securities was accurate and correct when
delivered, is accurate and correct as of the date hereof and will be accurate
and correct on each Closing Date on which such Purchaser is Purchasing any
Securities.

Section 3.3 Reliance on Exemptions. The Purchaser understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and the
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Securities.

Section 3.4 Information. The Purchaser has been furnished with all relevant
materials relating to the business, finances and operations of the Company
necessary to make an investment decision, and materials relating to the offer
and sale of the Securities, that have been requested by the Purchaser,
including, without limitation, the Company’s SEC Documents, and the Purchaser
has had the opportunity to review the SEC Documents. The Purchaser has been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect such Purchaser’s right
to rely on the truth, accuracy and completeness of the SEC Documents and the
Company’s representations and warranties contained herein.

Section 3.5 Acknowledgement of Risk. (a) The Purchaser acknowledges and
understands that its investment in the Securities involves a significant degree
of risk, including, without limitation, (i) the Company remains a development
stage business with limited operating history and requires substantial funds in
addition to the proceeds from the sale of the Securities; (ii) an investment in
the Company is speculative, and only Purchasers who can afford the loss of their
entire investment should consider investing in the Company and the Securities;
(iii) the Purchaser may not be able to liquidate its investment;
(iv) transferability of the Securities is extremely limited; (v) in the event of
a disposition of the Securities, the Purchaser could sustain the loss of its
entire investment; and (vi) the Company has not paid any dividends on its Common
Stock since inception and does not anticipate the payment of dividends in the
foreseeable future. Such risks are more fully set forth in the SEC Documents;

(b) The Purchaser is able to bear the economic risk of holding the Securities
for an indefinite period, and has knowledge and experience in financial and
business matters such that it is capable of evaluating the risks of the
investment in the Securities; and

(c) The Purchaser has, in connection with the Purchaser’s decision to purchase
Securities, not relied upon any representations or other information (whether
oral or written) other than as set forth in the representations and warranties
of the Company contained herein and the information contained in the SEC
Documents, and the Purchaser has, with respect to all matters relating to this
Agreement and the offer and sale of the Securities, relied solely upon the
advice of such Purchaser’s own counsel and has not relied upon or consulted any
counsel to the Placement Agents or counsel to the Company.

Section 3.6 Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities or an
investment therein.

Section 3.7 Transfer or Resale. The Purchaser understands that:

(a) the Securities have not been and are not being registered under the
Securities Act (other than as contemplated in Article 6) or any applicable state
securities laws and, consequently, the Purchaser may have to bear the risk of
owning the Securities for an indefinite period of time because the Securities
may not be transferred unless (i) the resale of the Securities is registered
pursuant to an effective registration statement under the Securities Act, as
contemplated in Article 6; (ii) the Purchaser has delivered to the Company an
opinion of counsel (in form, substance and scope reasonably satisfactory to the
Company) to the effect that the Securities to be sold or transferred may be sold
or transferred pursuant to an exemption from such registration; or (iii) the
Securities are sold or transferred pursuant to Rule 144;

(b) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and, if Rule 144 is not applicable, any
resale of the Securities under circumstances in which the seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and

(c) except as set forth in Article 6, neither the Company nor any other person
is under any obligation to register the resale of the Shares or the Warrant
Shares under the Securities Act or any state securities laws or to comply with
the terms and conditions of any exemption thereunder.

Section 3.8 Legends. (a) The Purchaser understands the certificates representing
the Securities will bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of the
certificates for such Securities):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT
THAT SUCH OPINION IS REQUIRED PURSUANT TO THAT CERTAIN SECURITIES PURCHASE
AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.

(b) The Purchaser may request that the Company remove, and the Company agrees to
authorize the removal of any legend from the Shares and Warrant Shares
(i) following any sale of the Shares or Warrant Shares pursuant to an effective
Registration Statement or Rule 144, or (ii) if such Shares or Warrant Shares are
eligible for sale under Rule 144(k). Following the time a legend is no longer
required for the Shares or Warrant Shares hereunder, the Company will, no later
than five Business Days following the delivery by a Purchaser to the Company or
the Company’s transfer agent of a legended certificate representing such
securities, deliver or cause to be delivered to such Purchaser or transferee a
certificate representing such securities that is free from all restrictive and
other legends.

(c) Notwithstanding anything herein to the contrary, the Company acknowledges
and agrees that the Company will not require an opinion of counsel in connection
with the transfer of any Securities by a Purchaser that is: (i) a partnership
transferring to its partners or former partners in accordance with partnership
interests; (ii) a corporation transferring to a wholly-owned subsidiary or a
parent corporation that owns all of the capital stock of the Holder; (iii) a
limited liability company transferring to its members or former members in
accordance with their interest in the limited liability company; or (iv) an
affiliated investment fund transferring to another affiliated investment fund;
provided that in each case the transfer is effected in accordance with
applicable securities laws and the transferee agrees in writing to be subject to
the terms of this Agreement to the same extent as if the transferee were an
original Purchaser hereunder.

Section 3.9 Authorization; Enforcement. The Purchaser has the requisite power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The Purchaser has taken all necessary action to authorize
the execution, delivery and performance of this Agreement. Upon the execution
and delivery of this Agreement, this Agreement shall constitute a valid and
binding obligation of the Purchaser enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity and except as rights to indemnity and contribution may be
limited by state or federal securities laws or public policy underlying such
laws.

Section 3.10 Residency. The Purchaser is a resident of the jurisdiction set
forth immediately below such Purchaser’s name on the signature pages hereto.

Section 3.11 No Short Sales. Between the time the Purchaser learned about the
Offering and the public announcement of the Offering, the Purchaser has not
engaged in any short sales or similar transactions with respect to the Common
Stock, nor has the Purchaser, directly or indirectly, caused any Person to
engage in any short sales or similar transactions with respect to the Common
Stock.

Section 3.12 Acknowledgements Regarding Placement Agent. The Purchaser
acknowledges that the Placement Agents are acting as the exclusive placement
agents on a “best efforts” basis for the Securities being offered hereby and
will be compensated by the Company for acting in such capacity. The Purchaser
represents that (i) the Purchaser was contacted regarding the sale of the
Securities by the Placement Agent (or an authorized agent or representative
thereof) with whom the Purchaser entered into a confidentiality agreement and
(ii) no Securities were offered or sold to it by means of any form of general
solicitation or general advertising.

ARTICLE IV

Covenants

Section 4.1 Reporting Status. The Company’s Common Stock is registered under
Section 12 of the Exchange Act. During the Registration Period (or within the
periods permitted under Rule 12b-25 of the Exchange Act), the Company will
timely file with the SEC all reports required to be so filed under the Exchange
Act, and the Company will not terminate its status as an issuer required to file
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination.

Section 4.2 Expenses. The Company and each Purchaser is each severally and not
jointly liable for, and each will pay, its own expenses incurred in connection
with the negotiation, preparation, execution and delivery of this Agreement,
including, without limitation, attorneys’ and consultants’ fees and expenses;
provided, however, that the Company will reimburse each of the Principal
Investors at each Closing for the reasonable consulting, legal, due diligence
and other out-of-pocket expenses incurred by each such Purchaser in connection
with the transactions contemplated by this Agreement, up to a maximum of
$100,000 to each Principal Investor.

Section 4.3 Financial Information. The financial statements of the Company to be
included in any documents filed with the SEC will be prepared in accordance with
accounting principles generally accepted in the United States, consistently
applied (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may not include footnotes, may be condensed or summary
statements or may conform to the SEC’s rules and instructions for Reports on
Form 10-Q), and will fairly present in all material respects the consolidated
financial position of the Company and consolidated results of its operations and
cash flows as of, and for the periods covered by, such financial statements
(subject, in the case of unaudited statements, to normal and recurring year-end
audit adjustments).

Section 4.4 Securities Laws Disclosure; Publicity. On or before 9:30 a.m., New
York local time, on October 6, 2006 the Company shall issue a press release
announcing the signing of this Agreement and describing the material terms of
the transactions contemplated by this Agreement. On or before October 12, 2006,
the Company shall file a Current Report on Form 8-K with the SEC describing the
terms of the transactions contemplated by this Agreement and including as an
exhibit to such Current Report on Form 8-K this Agreement, in the form required
by the Exchange Act. The Company shall not otherwise publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
SEC (other than the Registration Statement and any exhibits to filings made in
respect of this transaction in accordance with periodic filing requirements
under the Exchange Act) or any regulatory agency, without the prior written
consent of such Purchaser, except to the extent such disclosure is required by
law or regulations and except in the case of the initial press release issued by
the Company publicly announcing the execution of this Agreement by the
Purchasers, including the Principal Investors (in such latter case, the Company
shall provide the Principal Investors with prior notice of such disclosure).

Section 4.5 Sales by Purchasers. Each Purchaser will sell any Securities held by
it in compliance with applicable prospectus delivery requirements, if any, or
otherwise in compliance with the requirements for an exemption from registration
under the Securities Act and the rules and regulations promulgated thereunder.
No Purchaser will make any sale, transfer or other disposition of the Securities
in violation of federal or state securities laws.

Section 4.6 Reservation of Common Stock. The Company shall reserve and keep
available at all times during which the Warrants remain exercisable, free of
preemptive rights, a sufficient number of shares of Common Stock for the purpose
of enabling the Company to issue Warrant Shares pursuant to this Agreement.

Section 4.7 Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Purchasers effecting a pledge
of the Securities shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this
Agreement; provided that a Purchaser and its pledgee shall comply with the
provisions of this Agreement in order to effect a sale, transfer, or assignment
of any such Securities to such pledgee. At the expense of the Purchaser pledging
such Securities, the Company hereby agrees to execute and deliver such
documentation as pledgee of the Securities may reasonably request in connection
with a pledge of the Securities to such pledgee by a Purchaser.

Section 4.8 Use of Proceeds. Following the payment of expenses in connection
with the transactions contemplated hereby including without limitation the
placement agent fees and any expenses paid by the Company pursuant to
Section 4.2, the Company shall use the net proceeds from the sale of the Shares
and Warrants under this Agreement for research and development of its drug
programs and other general corporate purposes.

Section 4.9 Stockholder Approval; Requisite Approval. Unless the Company
receives prior Nasdaq Approval, the Company shall provide each stockholder
entitled to vote at a special meeting of stockholders of the Company (the
“Stockholder Meeting”), which shall be promptly called and held not later than
90 calendar days from the date hereof, a proxy statement meeting the
requirements of Section 14 of the Exchange Act and the related rules and
regulations thereunder promulgated by the SEC (the “Proxy Statement”) soliciting
each such stockholder’s affirmative vote at the Stockholder Meeting for approval
of resolutions approving the Company’s issuance of all of the Excess Securities
(the “Stockholder Approval”) in accordance with law and the rules and
regulations of Nasdaq and the Delaware General Corporation Law, and the Company
shall use its reasonable best efforts to solicit its stockholders’ approval of
such resolutions. Notwithstanding any other provision of this Agreement, no
Excess Securities shall be issued under this Agreement to any Purchaser prior to
Stockholder Approval (which, for this purpose shall not include the vote of any
shares acquired by such Purchaser under this Agreement prior to obtaining
Stockholder Approval) except in accordance with the rules and interpretations of
Nasdaq. The Company shall permit a single counsel for the Purchasers to review
the Proxy Statement and all amendments and supplements thereto, and shall
furnish such counsel with the Proxy Statement not less than two Business Days
prior to the filing thereof with the SEC. The Company shall promptly furnish to
any Purchaser who so requests copies of notices or other communications related
to the Proxy Statement or the Stockholder Meeting received by the Company from
the SEC.

Section 4.10 Operation of Business. During the period from the date of this
Agreement until the Second Closing, except as contemplated by this Agreement and
the Warrants, the Company shall carry on its business in the ordinary course in
substantially the same manner as heretofore conducted and, to the extent
consistent with such business, use its commercially reasonable efforts
consistent with past practice and policies to preserve intact its present
business organizations, keep available the services of its present officers,
consultants and employees and preserve its relationships with customers,
suppliers and others having business dealings with it.

Section 4.11 Non-Solicitation. (a) During the period from the date of this
Agreement until the earlier of the Second Closing or 120 calendar days from the
date of this Agreement, without the consent of each of the Principal Investors,
which consent shall not be unreasonably withheld, the Company shall not take,
cause or permit (and shall use its reasonable best efforts to ensure that none
of its officers, directors, agents or representatives takes, causes or permits)
any person to take, directly or indirectly, any of the following actions with
any third party: (i) solicit, knowingly encourage, initiate or participate in
any negotiations with respect to any specific offer or proposal to acquire 30%
or more of the business, assets or capital shares of the Company (excluding
licenses entered into in the ordinary course of business), whether by merger,
consolidation, other business combination, purchase of capital stock, purchase
of assets, license, lease, tender or exchange offer or otherwise (each of the
foregoing, an “Alternative Proposal”), (ii) disclose, in connection with an
Alternative Proposal, any nonpublic information concerning the Company’s
business or properties or afford to any third party, in connection with an
Alternative Proposal, access to its properties, books or records, except in the
ordinary course of business, as required by law or regulation, or pursuant to a
governmental request for information, (iii) enter into or execute any agreement
providing for an Alternative Proposal or (iv) make or authorize any public
statement, recommendation or solicitation in support of any Alternative Proposal
or any offer or proposal relating to an Alternative Proposal; provided, however,
that, in each case, if and to the extent that (i) the Stockholder Meeting has
not yet occurred, (ii) the Board of Directors of the Company believes in good
faith, after consultation with the Company’s legal counsel (and, in order for
the Company to withhold, withdraw, modify or change in a manner adverse to the
Purchasers or take any action or make any statement in connection with the
Stockholder Meeting inconsistent with the Company’s Recommendation, the
Company’s financial advisor), that such Alternative Proposal is a Superior
Proposal (as defined hereafter), and (iii) the Board of Directors of the Company
believes in good faith, after consultation with the Company’s counsel, that the
failure to participate in such negotiations, disclose such nonpublic
information, provide such access to its properties, books or records, enter into
any agreement providing for such Alternative Proposal or make or authorize any
public statement, recommendation or solicitation in support of any Alternative
Proposal or any offer or proposal relating to an Alternative Proposal would
constitute a breach of the fiduciary duties of the Board of Directors of the
Company under applicable law, then the Company may participate in negotiations
regarding such Alternative Proposal (but only to the extent that such
information was previously provided to the Purchasers prior to the execution of
this Agreement or is provided to the Purchasers concurrently therewith), provide
non-public information with respect to the Company, afford access to the
properties, books or records of the Company, enter into any agreement relating
to such Alternative Proposal or make or authorize any public statement,
recommendation or solicitation in support of any Alternative Proposal or any
offer or proposal relating to an Alternative Proposal, as applicable.

(b) In the event that the Company is contacted by any third party expressing an
interest in discussing an Alternative Proposal, the Company will promptly, but
in no event later than twenty-four (24) hours following the Company’s knowledge
of such contact, notify the Purchasers in writing of such contact and the
identity of the third party so contacting the Company and shall promptly, but in
no event later than twenty-four (24) hours, advise the Purchasers of any
material modification or proposed modification thereto.

(c) Nothing contained in this Agreement shall prohibit the Company or the Board
of Directors of the Company from taking and disclosing to the Company’s
stockholders a position with respect to an unsolicited bona fide tender or
exchange offer by a third party pursuant to Rule 14e-2(a) of the Exchange Act or
from making any disclosure required by applicable law.

(d) For purposes of this Agreement, a “Superior Proposal” means an Alternative
Proposal which (i) is on terms (including conditions to consummation of the
contemplated transaction) which the Board of Directors of the Company in its
reasonable good faith judgment (after consultation with and based on the written
advice of its financial advisor) believes to be more favorable to its
stockholders from a financial point of view than the transactions contemplated
by this Agreement and (ii) that is not attributable to a material breach by the
Company of Section 4.11(a) hereof.

Section 4.12 Third Party Offer. During the period from the date of this
Agreement until the earlier of the Second Closing or 120 calendar days from the
date of this Agreement, if the Company intends to seek any financing (other than
a debt financing not involving the issuance of equity securities, other than
warrants issued incidental to the issuance of such debt) or to seek any
transaction not in the ordinary course of business consistent with past practice
that would qualify as an Alternative Proposal but for the 30% threshold
specified in Section 4.11(a) or is approached by any third party with any offer
to provide such financing or transaction that the Company does not immediately
and unconditionally reject (a “Third Party Offer"), the Company shall first
endeavor to negotiate with the Purchasers, for a period not to exceed fifteen
(15) business days, a financing or transaction comparable to the Third Party
Offer. The Company and the Purchasers shall negotiate in good faith with respect
to such financing or transaction, but nothing in this Agreement shall be
construed to require the Purchasers to provide, on the one hand, or the Company
to accept, on the other hand, any such financing or transaction; provided,
however, that if the Company receives a Third Party Offer, the Company shall
notify the Purchasers of the amount of such offer and all the other material
terms of such offer and, if the Purchasers, within the fifteen (15) business day
period specified above, offer to provide financing to, or enter into a
transaction with, the Company in the amount, as applicable, and on terms no less
favorable than those contained in the Third Party Offer, the Company shall
accept the Purchasers’ offer, if (in its sole discretion) it accepts any offer.
For the avoidance of doubt, the parties hereto agree that any Third Party Offer
involving the right of a person other than the Purchasers or their affiliates to
(i) purchase or acquire less than 30% of the business, properties or other
assets or capital stock or other equity interests in the Company, whether by
share issuance, equity or convertible debt financing, sale of stock or assets,
merger, consolidation, other business combination, tender offer, exchange offer,
recapitalization, reorganization, liquidation, dissolution, license agreement,
mortgage, lease or other transaction involving the Company, any division or
operating or principal business unit or the intellectual property of the
Company, on the one hand, and any other Person, on the other hand or (ii) enter
into any transaction, that if consummated, would result in any Person (or the
stockholders of such Person) beneficially owning securities representing less
than 30% of the total voting power of the Company (or of the surviving parent
entity in such transaction) shall be deemed a Third Party Offer and not an
Alternative Proposal.

Section 4.13 Recommendations to the Nominating Committee. The Company and each
of the Principal Investors acknowledge that it is the present intention of the
Company to elect an individual to the Company’s Board of Directors who has
substantial expertise in the Company’s industry (an “Industry Expert”). The
Nominations Committee of the Board of Directors of the Company will solicit one
or more recommendations from each of the Principal Investors, and shall consult
with each of the Principal Investors in connection with identifying, an Industry
Expert to be nominated for election to the Company’s Board of Directors. Any
Industry Expert who is nominated for election to the Board of Directors of the
Company shall be reasonably acceptable to each Principal Investor and to the
Company.

ARTICLE V

Conditions To Closing

Section 5.1 Conditions to Obligations of the Company at each Closing. The
Company’s obligation to complete the purchase and sale of the Securities and
deliver stock certificate(s) and Warrants to the Purchasers at each Closing is
subject to the fulfillment or waiver as of each Closing Date of the following
conditions:

(a) Receipt of Funds. The Company shall have received immediately available
funds in the full amount of the Purchase Price for the Shares and Warrants being
purchased at such Closing as set forth opposite such Purchaser’s name on
Exhibit A-1 or A-2 hereto, as applicable.

(b) Representations and Warranties. The representations and warranties made by
each Purchaser in Article 3 shall be true and correct in all material respects
as of each Closing Date.

(c) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchasers on or prior to each Closing Date
shall have been performed or complied with in all material respects.

(d) Blue Sky. The Company shall have obtained all necessary blue sky law permits
and qualifications, or secured exemptions therefrom, required by any state for
the offer and sale of the Securities.

(e) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

(f) No Governmental Prohibition. The sale of the Securities by the Company shall
not be prohibited by any law or governmental order or regulation.

(g) No Stop Order. No stop order or suspension of trading shall have been
imposed by Nasdaq, the SEC or any other governmental or regulatory body with
respect to public trading in the Common Stock.

(h) Requisite Approval. With respect to the Second Closing only, the Company
shall have obtained the Requisite Approval.

Section 5.2 Conditions to Purchasers’ Obligations at the First Closing. Each
Purchaser’s obligation to complete the purchase and sale of the Shares and
Warrants at the First Closing is subject to the fulfillment or waiver as of the
First Closing Date of the following conditions:

(a) Representations and Warranties. The representations and warranties made by
the Company in Article 2 shall be true and correct in all material respects as
of the First Closing Date.

(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the First Closing Date
shall have been performed or complied with in all material respects.

(c) Blue Sky. The Company shall have obtained all necessary blue sky law permits
and qualifications, or secured exemptions therefrom, required by any state or
foreign or other jurisdiction for the offer and sale of the Shares.

(d) Legal Opinion. The Company shall have delivered to such Purchaser an
opinion, dated as of the First Closing Date, from Covington & Burling LLP,
counsel to the Company, in form and substance reasonably satisfactory to each of
the Principal Investors.

(e) Transfer Agent Instructions. The Company shall have delivered to its
transfer agent irrevocable instructions to issue to such Purchaser or in such
nominee name(s) as designated by such Purchaser in writing such number of Shares
set forth opposite such Purchaser’s name on Exhibit A-1 hereto or, if requested
by the Purchaser, one or more certificates representing such Shares, and
Warrants to purchase the Warrant Shares.

(f) Absence of Litigation. No proceeding challenging this Agreement and the
Warrants or the transactions contemplated hereby and thereby, or seeking to
prohibit, alter, prevent or materially delay the First Closing, shall have been
instituted or be pending before any court, arbitrator, governmental body, agency
or official.

(g) No Governmental Prohibition. The sale of the Securities by the Company at
the First Closing shall not be prohibited by any law or governmental order or
regulation or third party consents or approvals, if any, necessary for the sale
of the Securities shall have been received.

(h) No Stop Order. No stop order or suspension of trading shall have been
imposed by Nasdaq, the SEC or any other governmental or regulatory body with
respect to public trading in the Common Stock.

(i) Minimum Aggregate Commitment. Subject to the terms hereof, Purchasers shall
have committed to purchase, at the First Closing and the Second Closing,
Securities resulting in aggregate gross proceeds to the Company of at least
$32,000,000.

(j) Board Representation. The Board of Directors of the Company shall have duly
elected Vaughn Kailian as a member of the Board of Directors as a Class II
Director, effective as of the First Closing Date. Subject to being deemed
eligible to serve on the Nominations Committee of the Board of Directors
pursuant to the terms of the committee charter and applicable listing standards
and securities law requirements, the Company’s Board of Directors shall have
appointed, effective as of the Closing, Vaughn Kailian as a member of the
Nominations Committee of the Company’s Board of Directors, and such appointment
shall be in full force and effect.

(k) Officers’ Certificates. The Company shall have delivered to each Purchaser
(i) a certificate of the Chief Executive Officer of the Company, dated the First
Closing Date, confirming the satisfaction of the conditions set forth in clauses
(a) and (b) of this Section 5.2, and (ii) a certificate of the Secretary of the
Company, dated the First Closing Date, certifying as to the incumbency and
signatures of the officers executing this Agreement and the resolutions of the
Board of Directors approving this Agreement and the transactions contemplated
hereby.

Section 5.3 Conditions to Purchasers’ Obligations at the Second Closing. Each
Purchaser’s obligation to complete the purchase and sale of the Shares and
Warrants at the Second Closing is subject to the fulfillment or waiver as of the
Second Closing Date of the following conditions:

(a) Requisite Approval. The Company shall have obtained the Requisite Approval.

(b) Conditions to First Closing. All conditions to the First Closing shall have
been satisfied and the First Closing shall have occurred.

(c) Representations and Warranties. The representations and warranties made by
the Company in Article 2 shall be true and correct in all material respects as
of the Second Closing Date.

(d) Officer’s Certificates. The Company shall have delivered to each Purchaser a
certificate of the Chief Executive Officer of the Company, dated the Second
Closing Date, confirming the satisfaction of the conditions set forth in clauses
(a) and (c) of this Section 5.3.

(e) Transfer Agent Instructions. The Company shall have delivered to its
transfer agent irrevocable instructions to issue to such Purchaser or in such
nominee name(s) as designated by such Purchaser in writing such number of Shares
set forth opposite such Purchaser’s name on Exhibit A-2 hereto or, if requested
by the Purchaser, one or more certificates representing such Shares, and
Warrants to purchase the Warrant Shares.

(f) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Second Closing, shall have been instituted or be pending
before any court, arbitrator, governmental body, agency or official.

(g) No Governmental Prohibition. The sale of the Shares by the Company at the
Second Closing shall not be prohibited by any law or governmental order or
regulation.

(h) No Stop Order. No stop order or suspension of trading shall have been
imposed by Nasdaq, the SEC or any other governmental or regulatory body with
respect to public trading in the Common Stock.

(i) No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred a Material Adverse Effect.

(j) Legal Opinion. The Company shall have delivered to such Purchaser an
opinion, dated as of the Second Closing Date, from Covington & Burling LLP,
counsel to the Company, in form and substance reasonably satisfactory to each of
the Principal Investors.

ARTICLE VI

Registration Rights

Section 6.1 Filing of Registration Statement. (a) As soon as reasonably
practicable, but in no event later than 30 days after the First Closing Date
(the “First Filing Date”), the Company shall file a registration statement
covering the resale of the Registrable Securities (as defined in Section 7.1)
issued at the First Closing on a registration statement (the “First Registration
Statement”) with the SEC and effect the registration, qualifications or
compliances (including, without limitation, the execution of any required
undertaking to file post-effective amendments, appropriate qualifications or
exemptions under applicable blue sky or other state securities laws and
appropriate compliance with applicable securities laws, requirements or
regulations) as promptly as possible after the filing thereof, but in any event
prior to the date which is 90 days after the First Closing Date.

(b) To the extent the Shares issued at the Second Closing can not be included in
the First Registration Statement, then as soon as reasonably practicable, but in
no event later than 30 days after the Second Closing Date (the “Second Filing
Date”), the Company shall file a registration statement covering the resale of
the Registrable Securities issued at the Second Closing on a registration
statement (the “Second Registration Statement” and together with the First
Registration Statement, the “Registration Statements” and each a “Registration
Statement”) with the SEC and effect the registration, qualifications or
compliances (including, without limitation, the execution of any required
undertaking to file post-effective amendments, appropriate qualifications or
exemptions under applicable blue sky or other state securities laws and
appropriate compliance with applicable securities laws, requirements or
regulations) as promptly as possible after the filing thereof, but in any event
prior to the date which is 90 days after the Second Closing Date.

(c) Each Registration Statement will be on Form S-3; provided that if Form S-3
is not available for use by the Company on any Filing Date, then such
Registration Statement will be on such form as is then available.

Section 6.2 Expenses. All Registration Expenses incurred in connection with any
registration, qualification, exemption or compliance pursuant to Section 6.1
shall be borne by the Company. All Selling Expenses relating to the sale of
securities registered by or on behalf of any Holder shall be borne by such
Holder.

Section 6.3 Registration Defaults. The Company further agrees that, in the event
that a Registration Statement (i) has not been declared effective by the SEC
within 90 days after the applicable Closing Date, if the SEC determines not to
review such Registration Statement, (ii) has not been declared effective by the
SEC within 120 days after the applicable Closing Date, if the SEC determines to
review such Registration Statement, or (iii) after such Registration Statement
is declared effective by the SEC, is suspended by the Company or ceases to
remain continuously effective as to all Registrable Securities for which it is
required to be effective, other than, in each case, within the time period(s)
permitted by Section 6.8(b) (each such event referred to in clauses (i),
(ii) and (iii), a “Registration Default”), for any thirty-day period or portion
thereof (a “Penalty Period”) during which the Registration Default remains
uncured (which initial thirty-day period shall commence on the date of such
Registration Default), the Company shall promptly pay, in cash, to each
Purchaser 1% of such Purchaser’s aggregate Purchase Price for such Purchaser’s
Registrable Securities to be included in such Registration Statement for each
Penalty Period during which the Registration Default remains uncured (a
“Registration Penalty”); provided, however, that if a Purchaser fails to provide
the Company with any information that is required to be provided in a
Registration Statement with respect to such Purchaser as set forth herein, then
the commencement of the Penalty Period described above shall be extended until
two Business Days following the date of receipt by the Company of such required
information; provided further, that the amount payable to any Holder hereunder
for any partial Penalty Period shall be prorated for the number of actual days
during such Penalty Period during which a Registration Default remains uncured;
and provided further that in no event shall the Company be required to pay to
any Purchaser pursuant to this Section 6.3 an aggregate amount that exceeds 10%
of the aggregate Stock Purchase Price paid by such Purchaser for such
Purchaser’s Shares and 10% of the aggregate Warrant Purchase Price paid by such
Purchaser for such Purchaser’s Warrants. Notwithstanding anything to the
contrary contained in this Section 6.3, in no event shall the Company be liable
for more than one Registration Penalty during any 30 day period or for multiple
events giving rise to a Registration Penalty during any 30 day period.

Section 6.4 Company Registrations. If (but without any obligation to do so) the
Company proposes to register (including for this purpose a registration effected
by the Company for stockholders) any of its stock or other securities under the
Securities Act in connection with an underwritten public offering of such
securities solely for cash other than (i) a Registration Statement required to
be filed under Section 6.1 of this Agreement, (ii) a registration on Form S-8
relating solely to the sale of securities to participants in a Company stock
plan or to other compensatory arrangements to the extent includable on Form S-8,
or (iii) a registration on Form S-4, the Company shall, at such time, promptly
give each Holder written notice of such registration. Upon the written request
of each Holder given within 20 days after delivery of such notice by the Company
in accordance with Section 8.6, the Company shall, subject to the provisions of
this Article VI, use its reasonable best efforts to cause to be registered under
the Securities Act all of the Registrable Securities that each such Holder has
requested to be registered. In the event that the underwriters in such public
offering advise the Company that marketing factors require a limitation of the
number of shares to be underwritten, the Company and its underwriters shall
allocate the number of Registrable Securities requested to be registered by each
of the Holders as follows: (i) first, to the Company; and (ii) second, to the
Holders of Registrable Securities and to such other holders of “Registrable
Securities” under agreements in effect on the date of this Agreement that have
elected to participate in such offering, pro rata according to the number of
Registrable Securities held by each such Holder; provided, however, that in no
event shall the number of Registrable Securities to be registered in any public
offering under this Section 6.4 be less than twenty-five percent (25%) of the
total number of shares to be registered pursuant to such registration. The
Company shall have no obligation under this Section 6.4 to make any offering of
its securities, or to complete an offering of its securities that it proposes to
make, and shall incur no liability to any Holder for its failure to do so. The
Company’s obligations under this Section 6.4 shall terminate upon expiration of
the Registration Period.

Section 6.5 Registration Period Covenants. In the case of the registration,
qualification, exemption or compliance effected by the Company pursuant to this
Agreement, the Company shall, upon reasonable request, inform each Holder as to
the status of such registration, qualification, exemption and compliance. At its
expense, during the Registration Period, the Company shall:

(a) except for such times as the Company is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws that the
Company determines to obtain, continuously effective with respect to a Holder,
and to keep such Registration Statement free of any material misstatements or
omissions, until the earlier of the following: (i) the third anniversary of the
Second Closing Date or (ii) the date on which all Shares and Warrant Shares held
by such Holder may be sold under Rule 144(k) under the Securities Act. The
period of time during which the Company is required hereunder to keep the
Registration Statements effective is referred to herein as the “Registration
Period.”

(b) advise the Holders:

(i) within two Business Days when a Registration Statement or any amendment
thereto has been filed with the SEC and when a Registration Statement or any
post-effective amendment thereto has become effective;

(ii) within two Business Days of any request by the SEC for amendments or
supplements to a Registration Statement or the prospectus included therein or
for additional information;

(iii) within two Business Days of the issuance by the SEC of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for such purpose;

(iv) within two Business Days of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Registrable
Securities included therein for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and

(v) within two Business Days of the occurrence of any event that requires the
making of any changes in a Registration Statement or the prospectus so that, as
of such date, the statements therein are not misleading and do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the prospectus, in the light of the
circumstances under which they were made) not misleading;

(c) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement as soon as reasonably
practicable;

(d) promptly deliver to each such Holder, without charge, as many copies of the
prospectus included in such Registration Statement and any amendment or
supplement thereto as such Holder may reasonably request in writing; and the
Company consents to the use, consistent with the provisions hereof, of the
prospectus or any amendment or supplement thereto by each of the selling Holders
of Registrable Securities in connection with the offering and sale of the
Registrable Securities covered by the prospectus or any amendment or supplement
thereto;

(e) if a Holder so requests in writing, deliver to each Holder, without charge,
(i) one copy of the following documents, other than those documents available
via EDGAR: (A) its annual report to its stockholders, if any (which annual
report shall contain financial statements audited in accordance with generally
accepted accounting principles in the United States of America by a firm of
certified public accountants of recognized standing), (B) if not included in
substance in its annual report to stockholders, its annual report on Form 10-K
(or similar form), (C) its definitive proxy statement with respect to its annual
meeting of stockholders, (D) each of its quarterly reports to its stockholders,
and, if not included in substance in its quarterly reports to stockholders, its
quarterly report on Form 10-Q (or similar form), and (E) a copy of the full
Registration Statement (the foregoing, in each case, excluding exhibits); and
(ii) if explicitly requested, all exhibits excluded by the parenthetical to the
immediately preceding clause (E);

(f) prior to any public offering of Registrable Securities pursuant to any
Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for offer and sale under the
securities or blue sky laws of such United States jurisdictions as any such
Holders reasonably request in writing, provided that the Company shall not for
any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction, and do any and
all other acts or things reasonably necessary or advisable to enable the offer
and sale in such jurisdictions of the Registrable Securities covered by such
Registration Statement;

(g) upon the occurrence of any event contemplated by Section 6.4(b)(v) above,
except for such times as the Company is permitted hereunder to suspend the use
of the prospectus forming part of a Registration Statement, the Company shall
use its reasonable best efforts to as soon as reasonably practicable prepare a
post-effective amendment to a Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, the
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

(h) otherwise use its reasonable best efforts to comply in all material respects
with all applicable rules and regulations of the SEC which could affect the sale
of the Registrable Securities;

(i) use its reasonable best efforts to cause all Registrable Securities to be
listed on each securities exchange or market, if any, on which equity securities
issued by the Company have been listed;

(j) use its reasonable best efforts to take all other steps necessary to effect
the registration of the Registrable Securities contemplated hereby and to enable
the Holders to sell Registrable Securities under Rule 144;

(k) provide to each Purchaser and its representatives, if requested, the
opportunity to conduct a reasonable inquiry of the Company’s financial and other
records during normal business hours and make available on reasonable prior
notice and during normal business hours its officers, directors and employees
for questions regarding information which such Purchaser may reasonably request
in order to fulfill any due diligence obligation on its part; and

(l) permit a single counsel for the Purchasers to review the Registration
Statements and all amendments and supplements thereto, within two Business Days
prior to the filing thereof with the SEC;

provided that, in the case of clauses (k) and (l) above, the Company shall not
be required (A) to delay the filing of a Registration Statement or any amendment
or supplement thereto as a result of any ongoing diligence inquiry by or on
behalf of a Holder or to receive any comments to such Registration Statement or
any amendment or supplement thereto by or on behalf of a Holder if such inquiry
or comments would require or result in a delay in the filing of such
Registration Statement, amendment or supplement, as the case may be, or (B) to
provide, and shall not provide, any Purchaser or its representatives with
material, non-public information unless such Purchaser agrees to receive such
information and enters into a written confidentiality agreement with the Company
in a form reasonably acceptable to the Company.

Section 6.6 [Reserved]

Section 6.7 Indemnity. (a) To the extent permitted by law, the Company shall
indemnify each Holder, the directors, officers, members, partners, employees,
agents or other representatives of such Holder and each person controlling such
Holder within the meaning of Section 15 of the Securities Act, with respect to
which any registration that has been effected pursuant to this Agreement,
against all claims, losses, damages, fines, penalties, costs, reasonable
attorney’s fees, amounts paid in settlement and liabilities (or action in
respect thereof) (collectively, “Claims”), including any of the foregoing
incurred in settlement of any litigation, commenced or threatened (subject to
Section 6.7(c) below), arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in a Registration
Statement, prospectus, any amendment or supplement thereof, or other document
incident to any such registration, qualification or compliance or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
light of the circumstances in which they were made, or any violation by the
Company of the Securities Act, the Exchange Act, any state securities law, or
any rule or regulation thereunder, relating to any relating to any action or
inaction required of the Company in connection with any such Registration
Statement, qualification or compliance, and will reimburse each Holder and each
person controlling such Holder, the directors, officers, members, partners,
employees, agents or other representatives of such Holder, for reasonable legal
and other out-of-pocket expenses reasonably incurred in connection with
investigating or defending any such Claim as incurred; provided that the Company
will not be liable in any such case to the extent that any untrue statement or
omission or allegation thereof is made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Holder for
use in preparation of such Registration Statement, prospectus, amendment or
supplement; provided further that the Company will not be liable in any such
case where the Claim arises out of or is related to the failure of such Holder
to comply with the covenants and agreements contained in this Agreement
respecting sales of Registrable Securities, and except that the foregoing
indemnity agreement is subject to the condition that, insofar as it relates to
any such untrue statement or alleged untrue statement or omission or alleged
omission made in the preliminary prospectus but eliminated or remedied in the
amended prospectus on file with the SEC at the time a Registration Statement
becomes effective or in the amended prospectus filed with the SEC pursuant to
Rule 424(b) or in the prospectus subject to completion under Rule 434 of the
Securities Act, which together meet the requirements of Section 10(a) of the
Securities Act (the “Final Prospectus”), such indemnity shall not inure to the
benefit of any such Holder, the directors, officers, members, partners,
employees, agents or other representatives of such Holder or any such
controlling person, if a copy of the Final Prospectus furnished by the Company
to the Holder for delivery was not furnished to the person or entity asserting
the Claim at or prior to the time such furnishing is required by the Securities
Act and the Final Prospectus would have cured the defect giving rise to such
loss, liability, claim or damage.

(b) Each Holder will severally, and not jointly, indemnify the Company, each of
its directors and officers, and each person who controls the Company within the
meaning of Section 15 of the Securities Act, against all Claims (or actions in
respect thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or threatened (subject to Section 6.7(c) below), arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in a Registration Statement, prospectus, or any
amendment or supplement thereof, incident to any such registration, or based on
any omission (or alleged omission) to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading, in
light of the circumstances in which they were made, and will reimburse the
Company, such directors and officers, and each person controlling the Company
for reasonable legal and any other expenses reasonably incurred in connection
with investigating or defending any such Claim as incurred, in each case to the
extent, but only to the extent, that such untrue statement or omission or
allegation thereof is made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Holder for use in
preparation of a Registration Statement, prospectus, amendment or supplement;
provided that the indemnity shall not apply to the extent that such Claim
results from the fact that a current copy of the prospectus was not made
available to the person or entity asserting the Claim at or prior to the time
such furnishing is required by the Securities Act and the Final Prospectus would
have cured the defect giving rise to such loss, claim, damage or liability.
Notwithstanding the foregoing, a Holder’s aggregate liability pursuant to this
subsection (b) shall be limited to the net amount received by the Holder from
the sale of the Registrable Securities giving rise to such claims, losses,
damages and liabilities (and actions in respect thereof).

(c) Each party entitled to indemnification under this Section 6.7 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom; provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld or delayed), and the Indemnified Party may participate
in such defense at such Indemnified Party’s expense; provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement, unless
such failure is materially prejudicial to the Indemnifying Party in defending
such claim or litigation. Notwithstanding the foregoing, an Indemnified Party
shall have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnifying Party, if representation of such Indemnified Party by
the counsel retained by the Indemnifying Party would be inappropriate due to
actual or potential differing interests between such Indemnified Party and any
other party represented by such counsel in such proceeding. An Indemnifying
Party shall not be liable for any settlement of an action or claim effected
without its written consent (which consent will not be unreasonably withheld).
An Indemnifying Party shall not be liable for any settlement of an action or
claim effected without its written consent (which consent will not be
unreasonably withheld or delayed). No Indemnifying Party, in its defense of any
such claim or litigation, shall, except with the consent (such consent not to be
unreasonably withheld or delayed) of the Indemnified Party consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation or which involves any relief or liability other than the payment of
monetary damages.

(d) If the indemnification provided for in this Section 6.7 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party or is
insufficient to hold such Indemnified Party harmless with respect to any Claim
referred to therein, then the Indemnifying Party shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Claim in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions which resulted in such Claim as well as any
other relevant equitable considerations. The relative fault of the Indemnifying
Party and of the Indemnified Party shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. Notwithstanding the foregoing, a Holder’s aggregate
liability pursuant to Sections 6.7(b) and (d) shall be limited to the net amount
received by the Holder from the sale of Registrable Securities giving rise to
such Claim less all other amounts paid as damages in respect thereto.

Section 6.8 Additional Covenants and Agreements of the Holders. (a) Each Holder
agrees that, upon receipt of any notice from the Company of the happening of any
event requiring the preparation of a supplement or amendment to a prospectus
relating to Registrable Securities so that, as thereafter delivered to the
Holders, such prospectus shall not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, each Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
Registration Statements and prospectus contemplated by Section 6.1 until its
receipt of copies of the supplemented or amended prospectus from the Company
and, if so directed by the Company, each Holder shall deliver to the Company all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

(b) Each Holder shall suspend, upon request of the Company, any disposition of
Registrable Securities pursuant to the Registration Statements and prospectus
contemplated by Section 6.1 during no more than 90 calendar days (which need not
be consecutive days) during any 12-month period to the extent that the Board of
Directors of the Company determines in good faith, with the advice of counsel,
that the sale of Registrable Securities under a Registration Statement would be
reasonably likely to cause a violation of the Securities Act or Exchange Act.

(c) As a condition to the inclusion of its Registrable Securities, each Holder
shall furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing, including completing a Registration Statement questionnaire in the form
provided by the Company, or as shall be required in connection with any
registration referred to in this Article 6.

(d) Each Holder hereby covenants with the Company (i) not to make any sale of
the Registrable Securities without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied, and (ii) if such
Registrable Securities are to be sold by any method or in any transaction other
than on a national securities exchange, Nasdaq or in the over-the-counter
market, in privately negotiated transactions, or in a combination of such
methods, to notify the Company at least five Business Days prior to the date on
which the Holder first offers to sell any such Registrable Securities.

(e) Each Holder acknowledges and agrees that the Registrable Securities sold
pursuant to any Registration Statement are not transferable on the books of the
Company unless the stock certificate submitted to the transfer agent evidencing
such Registrable Securities is accompanied by a certificate reasonably
satisfactory to the Company to the effect that (i) the Registrable Securities
have been sold in accordance with such Registration Statement and (ii) the
requirement of delivering a current prospectus has been satisfied.

(f) Each Holder agrees not to take any action with respect to any distribution
deemed to be made pursuant to such Registration Statement which would constitute
a violation of Regulation M under the Exchange Act or any other applicable rule,
regulation or law.

(g) At the end of the Registration Period, the Holders shall discontinue sales
of shares pursuant to such Registration Statement upon receipt of notice from
the Company of its intention to remove from registration the shares covered by
such Registration Statement which remain unsold, and such Holders shall notify
the Company of the number of shares registered which remain unsold immediately
upon receipt of such notice from the Company.

Section 6.9 Additional Covenants and Agreements of the Company. With a view to
making available to the Holders the benefits of certain rules and regulations of
the SEC which at any time permit the sale of the Registrable Securities to the
public without registration, so long as the Holders still own Registrable
Securities, the Company shall use its reasonable best efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c) so long as a Holder owns any Registrable Securities, furnish to such Holder,
upon any reasonable request, a written statement by the Company as to its
compliance with Rule 144 under the Securities Act, and of the Exchange Act, a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents of the Company as such Holder may reasonably request
in availing itself of any rule or regulation of the SEC allowing a Holder to
sell any such securities without registration.

Section 6.10 Assignment of Registration Rights. The rights to cause the Company
to register Registrable Securities granted to the Holders by the Company under
Section 6.1 may be assigned by a Holder in connection with a transfer by such
Holder of all or a portion of its Registrable Securities; provided, however,
that (i) such transfer complies with all applicable securities laws; (ii) such
Holder gives prior written notice to the Company; and (iii) such transferee
agrees in writing to comply with the terms and provisions of this Agreement, and
has provided the Company with a completed Registration Statement Questionnaire
in such form as is reasonably requested by the Company. Except as specifically
permitted by this Section 6.10, the rights of a Holder with respect to
Registrable Securities as set out herein shall not be transferable to any other
Person, and any attempted transfer shall cause all rights of such Holder therein
to be forfeited.

Section 6.11 Waiver of Registration Rights. The rights of any Holder under any
provision of this Article 6 may be waived (either generally or in a particular
instance, either retroactively or prospectively and either for a specified
period of time or indefinitely) or amended by an instrument in writing signed by
Holders holding not less than 60% of the Registrable Securities (including
Warrant Shares issuable upon exercise of the Warrants) and by each Principal
Investor; provided, however, that no consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
this Section 6 unless the same consideration also is offered to all Holders of
Registrable Securities.

ARTICLE VII

Definitions

Section 7.1 Definitions.  The following capitalized terms have the following
meanings:

“Affiliate” means, with respect to any Person (as defined below), any other
Person controlling, controlled by or under direct or indirect common control
with such Person (for the purposes of this definition “control,” when used with
respect to any specified Person, shall mean the power to direct the management
and policies of such person, directly or indirectly, whether through ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing).

“Business Day” means a day Monday through Friday on which banks are generally
open for business in New York City.

“Bylaws” has the meaning set forth in Section 2.3.

“Certificate of Incorporation” has the meaning set forth in Section 2.3.

“Claims” has the meaning set forth in Section 6.7.

“Closing” and “Closings” have the respective meanings set forth in Section 1.3.

“Closing Date” has the meaning set forth in Section 1.3.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excess Securities” has the meaning set forth in the Introduction.

“Filing Date” has the meaning set forth in Section 6.1.

“Final Prospectus” has the meaning set forth in Section 6.6(a).

“Financial Statements” means the financial statements of the Company included in
the SEC Documents.

“First Closing” has the meaning set forth in Section 1.3.

“First Closing Date” has the meaning set forth in Section 1.3.

“FDCA” has the meaning set forth in Section 2.26.

“Holder” means any person holding Registrable Securities or any person to whom
the rights under Article 6 have been transferred in accordance with Section 6.9
hereof.

“Indemnified Party” has the meaning set forth in Section 6.6(c).

“Indemnifying Party” has the meaning set forth in Section 6.6(c).

“Industry Expert” has the meaning set forth in Section 4.13.

“Intellectual Property” has the meaning set forth in Section 2.8.

“Life Science Product” has the meaning set forth in Section 2.26.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, financial condition or prospects of the Company, taken as a
whole, or (b) the ability of the Company to perform its obligations pursuant to
the transactions contemplated by this Agreement.

“Nasdaq” means The Nasdaq Global Market.

“Nasdaq Approval” means the receipt by the Company of a written interpretation
from Nasdaq pursuant to Nasdaq Marketplace Rule 4550 stating definitively that
the Offering (including the issuance of the Excess Securities to the Purchasers)
will not be considered a “change in control” under Nasdaq Marketplace
Rule 4350(i)(1)(B).

“Offering” means the private placement of the Company’s Securities contemplated
by this Agreement.

“Other Material Contracts” has the meaning set forth in Section 2.6.

“Oxford” has the meaning set forth in the Introduction Section.

“Penalty Period” has the meaning set forth in Section 6.3.

“Person” means any person, individual, corporation, limited liability company,
partnership, trust or other nongovernmental entity or any governmental agency,
court, authority or other body (whether foreign, federal, state, local or
otherwise).

“Placement Agents” means, collectively, Banc of America Securities LLC and
Fortis Securities Inc.

“Principal Investors” means Biomedical Value Fund, L.P. and Biomedical Off Shore
Value Fund, Ltd. and MPM BioVentures IV, L.P., MPM BioVentures IV-QP, L.P., MPM
Asset Management Investors BV4 LLC, MPM BioEquities Master Fund LP, and MPM
BioEquities Investor Fund LLC.

“Proxy Statement” has the meaning set forth in Section 4.9.

“Purchasers” mean the Purchasers whose names are set forth on the signature
pages of this Agreement, and their permitted transferees.

“Purchase Price” has the meaning set forth in Section 1.1.

“register,” “registered” and “registration” refer to the registration effected
by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

“Registrable Securities” means (i) the Shares and (ii) the Warrant Shares;
provided, however, that securities shall only be treated as Registrable
Securities if and only for so long as they (A) have not been disposed of
pursuant to a registration statement declared effective by the SEC, (B) have not
been sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act so that all transfer restrictions and
restrictive legends with respect thereto are removed upon the consummation of
such sale or (C) are held by a Holder or a permitted transferee pursuant to
Section 6.9.

“Registration Default” has the meaning set forth in Section 6.3.

“Registration Expenses” means all expenses incurred by the Company in complying
with Section 6.1 hereof, including, without limitation, all registration,
qualification and filing fees, printing expenses, escrow fees, fees and expenses
of counsel for the Company, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
the fees of legal counsel for any Holder).

“Registration Statement” has the meaning set forth in Section 6.1.

“Registration Penalty” has the meaning set forth in Section 6.3.

“Registration Period” has the meaning set forth in Section 6.4(a).

“Requisite Approval” means either (i) the Nasdaq Approval or (ii) the
Stockholder Approval.

“Rule 144” means Rule 144 promulgated under the Securities Act, or any successor
rule.

“SEC” means the United States Securities and Exchange Commission.

“SEC Documents” has the meaning set forth in Section 2.6.

“Second Closing” has the meaning set forth in Section 1.3.

“Second Closing Date” has the meaning set forth in Section 1.3.

“Securities” has the meaning set forth in Section 1.1.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute.

“Selling Expenses” means all selling commissions applicable to the sale of
Registrable Securities and all fees and expenses of legal counsel for any
Holder.

“Shares” has the meaning set forth in Section 1.1.

“Stockholder Approval” has the meaning set forth in Section 4.9.

“Stockholder Meeting” has the meaning set forth in Section 4.9.

“Venrock” has the meaning set forth in the Introduction Section.

“Warrant Purchase Price” has the meaning set forth in Section 1.1.

“Warrant Shares” has the meaning set forth in Section 2.4.

“Warrants” has the meaning set forth in Section 1.1.

Section 7.2 Certain Interpretations. Except where expressly stated otherwise in
this Agreement, the following rules of interpretation apply to this Agreement:
(i) “or” is not exclusive and “include”, “includes” and “including” are not
limiting; (ii) definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms; (iii) references to an
agreement or instrument mean such agreement or instrument as from time to time
amended, modified or supplemented; (iv) references to a Person are also to its
permitted successors and assigns; (v) references to an “Article”, “Section”,
“Subsection”, “Exhibit” or “Schedule” refer to an Article of, a Section or
Subsection of, or an Exhibit or Schedule to, this Agreement; and (vi) words
importing the masculine gender include the feminine or neuter and, in each case,
vice versa.

ARTICLE VIII

Governing Law; Miscellaneous

Section 8.1 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
will be governed by and interpreted in accordance with the laws of the State of
New York without regard to the principles of conflict of laws. Each of the
parties hereto irrevocably submits and consents to the exclusive jurisdiction of
the courts of the State of New York located in New York County and the United
States District Court for the Southern District of New York for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

Section 8.2 Counterparts; Signatures by Facsimile. This Agreement may be
executed in two or more counterparts, all of which are considered one and the
same agreement and will become effective when counterparts have been signed by
each party and delivered to the other parties. This Agreement, once executed by
a party, may be delivered to the other parties hereto by facsimile transmission
of a copy of this Agreement bearing the signature of the party so delivering
this Agreement.

Section 8.3 Headings. The headings of this Agreement are for convenience of
reference only, are not part of this Agreement and do not affect its
interpretation.

Section 8.4 Severability. If any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
will be deemed modified in order to conform with such statute or rule of law.
Any provision hereof that may prove invalid or unenforceable under any law will
not affect the validity or enforceability of any other provision hereof.

Section 8.5 Entire Agreement; Amendments. This Agreement (including all
schedules and exhibits hereto) and any confidentiality agreement entered into
between the Company and a Purchaser (which confidentiality agreement shall
continue to be in full force and effect) constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof. There
are no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein or therein. This Agreement supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof. No provision of this Agreement may be amended other than
by an instrument in writing signed by the Company and the holders of at least
60%-in-interest of the aggregate number of Shares and Warrant Shares issuable
upon exercise of the Warrants then held by the Purchasers under this Agreement.
No provision of this Agreement may be waived other than by an instrument in
writing signed by the party against whom enforcement of such waiver is sought.
Any amendment or waiver effected in accordance with this Section 8.5 shall be
binding upon each holder of any Securities purchased under this Agreement at the
time outstanding (including securities into which such Securities are
convertible and for which such Securities are exercisable), each future holder
of all such securities, and the Company.

Section 8.6 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed email, telex or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one business day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. The addresses for such
communications are:



      If to the Company: Memory Pharmaceuticals Corp.

     
100 Philips Parkway
Montvale, NJ 07645
 


 
    Attn: Vice President — Legal Affairs

 
   
With a copy to:
  Covington & Burling LLP

1330 Avenue of the Americas

New York, NY 10019

Attn: Ellen B. Corenswet

If to a Purchaser: To the address set forth immediately below such Purchaser’s
name on the signature pages hereto. Each party will provide ten days’ advance
written notice to the other parties of any change in its address.

Section 8.7 Successors and Assigns. This Agreement is binding upon and inures to
the benefit of the parties and their successors and assigns. The Company will
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Purchasers, and no Purchaser may assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Company, except as permitted in accordance with Section 6.9
hereof.

Section 8.8 Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto, their respective permitted successors and assigns
and the Placement Agents, and is not for the benefit of, nor may any provision
hereof be enforced by, any other person.

Section 8.9 Further Assurances. Each party will do and perform, or cause to be
done and performed, all such further acts and things, and will execute and
deliver all other agreements, certificates, instruments and documents, as
another party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

Section 8.10 No Strict Construction. The language used in this Agreement is
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

Section 8.11 Equitable Relief. The Company recognizes that if it fails to
perform or discharge any of its obligations under this Agreement, any remedy at
law may prove to be inadequate relief to the Purchasers. The Company therefore
agrees that the Purchasers are entitled to seek temporary and permanent
injunctive relief in any such case. Each Purchaser also recognizes that, if it
fails to perform or discharge any of its obligations under this Agreement, any
remedy at law may prove to be inadequate relief to the Company. Each Purchaser
therefore agrees that the Company is entitled to seek temporary and permanent
injunctive relief in any such case.

Section 8.12 Survival of Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and the Purchasers herein shall survive for a
period of one year following the date hereof.

Section 8.13 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein and no action taken by
any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group, or are deemed affiliates (as such term is defined under the Exchange
Act) with respect to such obligations or the transactions contemplated by this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

[Signature Page Follows]

1

In Witness Whereof, the undersigned Purchasers and the Company have caused this
Agreement to be duly executed as of the date first above written.

Memory Pharmaceuticals Corp.

By: /s/ James R. Sulat
Name: James R. Sulat
Title: President and Chief Executive Officer


2

Purchaser

BIO MEDICAL VALUE FUND, L.P.

(investor name)

By: Great Point GP, LLC, its General Partner

By: /s/ David E. Kroin
(signature)

David E. Kroin, Managing Director

(print name and title)

Address: 165 Mason Street

3rd Floor

Greenwich, CT 06830

Facsimile: 203.971.3320


3

Purchaser

BIO MEDICAL OFF SHORE VALUE FUND, LTD.

(investor name)

By: GREAT POINT PARTNERS, LLC, its Investment Manager

By: /s/ David E. Kroin
(signature)

David E. Kroin, Managing Director

(print name and title)

Address:

Facsimile:

4

Purchaser

MPM BIOVENTURES IV, L.P.

(investor name)

By: MPM BIOVENTURES IV GP LLC, its General Partner

By: MPM BIOVENTURES IV LLC, its Managing Member

By: /s/ Vaughn Kailian
(signature)

Vaughn Kailian, Member

(print name and title)

MPM BIOVENTURES IV-QP, L.P.

(investor name)

By: MPM BIOVENTURES IV GP LLC, its General Partner

By: MPM BIOVENTURES IV LLC, its Managing Member

By: /s/ Vaughn Kailian
(signature)

Vaughn Kailian, Member

(print name and title)

MPM ASSET MANAGEMENT INVESTORS BV4 LLC.

(investor name)

By: MPM BIOVENTURES IV GP LLC, its General Partner

By: /s/ Vaughn Kailian
(signature)

Vaughn Kailian, Member

(print name and title)

5

Purchaser

MPM BIOEQUITIES MASTER FUND, LP

(investor name)

By: MPM BioEquities GP, L.P., its General Partner


By: MPM BioEquities GP LLC, its General Partner

By: /s/ Kurt von Emster
(signature)

Kurt von Emster, Manager

(print name and title)

Address: MPM BioEquities

200 Clarendon St., 54th Floor

Boston, MA 02116

Facsimile: 617.425.9314

6

Purchaser

MPM BIOEQUITIES INVESTORS FUND, LLC

(investor name)

By: /s/ Kurt von Emster
(signature)

Kurt von Emster, Manager

(print name and title)

Address: MPM BioEquities

200 Clarendon St., 54th Floor

Boston, MA 02116

Facsimile: 617.425.9314

7

Purchaser

VENROCK ASSOCIATES

(investor name)

By: /s/ Linda H. Hanauer
(signature)

Linda H. Hanauer, Authorized Signatory

(print name and title)

Address: 30 Rockefeller Plaza

Suite 5508

New York, NY 10112

Facsimile: 212.649.5788


8

Purchaser

VENROCK ASSOCIATES II LP.

(investor name)

By: /s/ Linda H. Hanauer
(signature)

Linda H. Hanauer, Authorized Signatory

(print name and title)

Address: 30 Rockefeller Plaza

Suite 5508

New York, NY 10112

Facsimile: 212.649.5788

9

Purchaser

ALTA BioPHARMA PARTNERS III GmbH & Co. Beteiligungs KG

(investor name)

By: ALTA BioPHARMA MANAGEMENT III, LLC

By: /s/ Alix Marduel
(signature)

Alix Marduel, Director

(print name and title)

Address: One Embarcadero Center, Suite 3700

San Francisco, CA 94111

Facsimile: 415.362.6178

10

Purchaser

ALTA BioPHARMA PARTNERS III, L.P.

(investor name)

By: ALTA BioPHARMA MANAGEMENT III, LLC

By: /s/ Alix Marduel
(signature)

Alix Marduel, Director

(print name and title)

Address: One Embarcadero Center, Suite 3700

San Francisco, CA 94111

Facsimile: 415.362.6178

11

Purchaser

ALTA EMBARCADERO BioPHARMA PARTNERS III, LLC

(investor name)

By: /s/ Alix Marduel
(signature)

Alix Marduel, Manager

(print name and title)

Address: One Embarcadero Center, Suite 3700

San Francisco, CA 94111

Facsimile: 415.362.6178

12

Purchaser

For An Amount of 850,000 USD

GIMV NV

(investor name)

By: /s/ Dirk Beeusaert
(signature)

Dirk Beeusaert, Chief Legal Officer

(print name and title)

By: /s/ Marc Vercruysse
(signature)

Marc Vercruysse, Chief Financial Officer

(print name and title)

Address: Karel Oomsstraat 37

2018 Antwerp

Belgium

Facsimile: +32.3.290.21.05

13

Purchaser

For An Amount of 150,000 USD

Adviesbeheer GIMV Life Sciences NV

(investor name)

By: /s/ Dirk Beeusaert
(signature)

Dirk Beeusaert, Special Mandatory

(print name and title)

By: /s/ Marc Vercruysse
(signature)

Marc Vercruysse, Director

(print name and title)

Address: Karel Oomsstraat 37

2018 Antwerp

Belgium

Facsimile: +32.3.290.21.05

14

Purchaser

Anthony B. Evnin

(investor name)

By: /s/ Anthony B. Evnin
(signature)

Anthony B. Evnin

(print name and title)

Address: 364 East Middle Patent Road

Greenwich, CT 06831

Facsimile: 212.649.5788


15

Purchaser

Keyes Sulat Revocable Trust

(investor name)

By: /s/ James R. Sulat
(signature)

James R. Sulat, Trustee

(print name and title)

Address: c/o Memory Pharmaceuticals

100 Philips Parkway

Montvale, NY 07645

Facsimile:

16

Purchaser

Michael E. Meyers

(investor name)

By: /s/ Michael E. Meyers
(signature)

Michael E. Meyers

(print name and title)

Address: 181 E. 90th Street

11th Floor

New York, NY 10128

Facsimile: 212.410.7888

17

EXHIBIT A-1

SCHEDULE OF PURCHASERS FOR THE FIRST CLOSING

                          Purchaser   Shares   Warrants   Purchase Price
Biomedical Value Fund LP
    5,277,966       1,656,078     $ 6,065,552.01  
Biomedical Offshore Value Fund Ltd.
    4,496,046       1,410,733     $ 5,166,952.69  
MPM BioVentures IV, L.P.
    180,691       56,695     $ 207,653.89  
MPM BioVentures IV-QP, L.P.
    8,600,908       2,698,726     $ 9,884,348.63  
MPM Asset Management Investors BV4 LLC
    294,269       92,333     $ 338,180.22  
MPM BioEquites Master Fund LP
    690,464       216,648     $ 793,496.04  
MPM BioEquites Investor Fund LLC
    7,680       2,409     $ 8,825.93  
Venrock Associates*
    359,255       89,813     $ 409,999.68  
Venrock Associates II, L.P.*
    516,977       129,244     $ 589,999.97  
Alta BioPharma Partners III GmbH & Co. Beteiligungs KG
    107,798       26,949     $ 123,024.41  
Alta BioPharma Partners III, L.P.
    1,605,110       401,277     $ 1,831,831.73  
Alta Embarcadero BioPharma Partners III, LLC
    39,557       9,889     $ 45,144.40  
GIMV
    744,797       186,199     $ 849,999.55  
Adviesbeheer GIMV Life Sciences
    131,435       32,858     $ 150,000.10  
Tony Evnin*
    87,623       21,905     $ 99,999.66  
Jim Sulat*
    87,623       21,905     $ 99,999.66  
Michael Meyers*
    17,525       4,381     $ 20,000.38  
Total
    23,245,724       7,058,042     $ 26,685,008.95  
 
                       
 
                       

* Denotes that Purchaser is an Affiliate of a director of the Company.

18

EXHIBIT A-2

SCHEDULE OF PURCHASERS FOR THE SECOND CLOSING

                          Purchaser   Shares   Warrants   Purchase Price
Biomedical Value Fund LP
    1,346,349       —     $ 1,494,447.39  
Biomedical Offshore Value Fund Ltd.
    1,146,890       —     $ 1,273,047.90  
MPM BioVentures IV, L.P.
    46,092       —     $ 51,162.12  
MPM BioVentures IV-QP, L.P.
    2,193,994       —     $ 2,435,333.34  
MPM Asset Management Investors BV4 LLC
    75,065       —     $ 83,322.15  
MPM BioEquites Master Fund LP
    176,129       —     $ 195,503.19  
MPM BioEquites Investor Fund LLC
    1,959       —     $ 2,174.49  
Total
    4,986,478       —     $ 5,534,990.58  
 
                       
 
                       

* DENOTES THAT PURCHASER IS AN AFFILIATE OF A DIRECTOR OF THE COMPANY.

19

EXHIBIT B

FORM OF WARRANT

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT
THAT AN OPINION IS REQUIRED PURSUANT TO THE AGREEMENT UNDER WHICH THE SECURITIES
WERE ISSUED.

MEMORY PHARMACEUTICALS CORP.

WARRANT TO PURCHASE COMMON STOCK

No. W- October      , 2006

Void After October __, 2011

This Certifies That, for value received, , with its principal office at , or its
successors and permitted assigns (the “Holder”), is entitled to subscribe for
and purchase at the Exercise Price (defined below) from Memory Pharmaceuticals
Corp., a Delaware corporation, with its principal office at 100 Philips Parkway,
Montvale, New Jersey 07645 (the “Company”) up to shares of the common stock of
the Company, par value $.001 per share (the “Common Stock”), subject to
adjustment as provided herein. This Warrant is one of a series of Warrants being
issued pursuant to the terms of the Securities Purchase Agreement, dated
October 5, 2006, among the Company and the original Holder of this Warrant and
the other parties named therein (the “Purchase Agreement”). Capitalized terms
not otherwise defined herein shall have the respective meanings ascribed to such
terms in the Purchase Agreement.

Definitions. As used herein, the following terms shall have the meanings
ascribed to them below:

“Exercise Period” shall mean the period commencing on the date hereof and,
unless sooner exercised or terminated as provided below, ending on the earlier
of (i) October      , 2011 at 5:00 p.m. and (ii) ten Business Days after notice
from the Company, in accordance with Section 11 of this Warrant, provided that
such notice may only be given by the Company if the closing price of the Common
Stock on the Nasdaq Global Market or the Nasdaq Capital Market, as applicable
(or, if the Common Stock is not traded on the Nasdaq Global Market or the Nasdaq
Capital Market, the closing bid price of the Common Stock in the
over-the-counter market), for a period of 30 consecutive trading days at any
time after the date of this Warrant, is greater than $3.00 per share.

“Exercise Price” shall mean $_.     per share, subject to adjustment pursuant to
Section 5 below.

“Warrant Shares” shall mean the shares of the Common Stock issued upon exercise
of this Warrant, subject to adjustment pursuant to the terms herein, including
but not limited to adjustment pursuant to Section 5 below.

Exercise of Warrant.

Method of Exercise. The rights represented by this Warrant may be exercised in
whole or in part at any time during the Exercise Period, by delivery of the
following to the Company at its address set forth above (or at such other
address as it may designate by notice in writing to the Holder):

an executed Notice of Exercise in the form attached hereto;

payment of the Exercise Price either (i) in cash or by check or wire transfer of
immediately available funds, or (ii) pursuant to a Cashless Exercise, as
described below; and

this Warrant.

Unless otherwise agreed in writing by the Holder, immediately prior to the
expiration of the Exercise Period, the portion of this Warrant not exercised
prior thereto shall automatically be deemed to be exercised in full in the
manner set forth in Section 2.2, without any further action on behalf of the
Holder; provided, however, that in the event that the cashless exercise formula
set forth in Section 2.2 yields a result that is less than or equal to zero,
then the unexercised portion of this Warrant shall automatically terminate and
become void.

Upon the exercise of the rights represented by this Warrant, shares of Common
Stock shall be issued for the Warrant Shares so purchased, and shall be
registered in the name of the Holder or persons affiliated with the Holder, if
the Holder so designates, within a reasonable time after the rights represented
by this Warrant shall have been so exercised and shall be issued in certificate
form and delivered to the Holder, if so requested.

The person in whose name any Warrant Shares are to be issued upon exercise of
this Warrant shall be deemed to have become the holder of record of such shares
on the date on which this Warrant was surrendered and payment of the Exercise
Price was made, irrespective of the date of issuance of the shares of Common
Stock, except that, if the date of such surrender and payment is a date when the
stock transfer books of the Company are closed, such person shall be deemed to
have become the holder of such shares at the close of business on the next
succeeding date on which the stock transfer books are open.

Cashless Exercise. Notwithstanding any provisions herein to the contrary, if, at
any time during the Exercise Period, the Current Market Price (as defined below)
of one share of Common Stock is greater than the Exercise Price (at the date of
calculation as set forth below), in lieu of exercising this Warrant by payment
of cash, the Holder may exercise this Warrant by a cashless exercise by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Notice of Exercise and the Company shall issue to the
Holder a number of shares of Common Stock computed using the following formula:

         
 
  X = Y (B-A)  

 
             

 
       
Where:
  B
X =  
the number of shares of Common Stock to be issued to the Holder.



      Y = the number of shares of Common Stock purchasable upon exercise of all
of the Warrant or, if only a portion of the Warrant is being exercised, the
portion of the Warrant being exercised.

     
A =
B =
  the Exercise Price.
the Current Market Price of one share of Common Stock.



      “Current Market Price” means on any particular date:

if the Common Stock is traded on the Nasdaq Capital Market or the Nasdaq Global
Market, the average of the closing prices of the Common Stock on such market
over the five trading days ending immediately prior to the applicable date of
valuation;

if the Common Stock is traded on any registered national stock exchange but is
not traded on the Nasdaq Capital Market or the Nasdaq Global Market, the average
of the closing prices of the Common Stock on such exchange over the five trading
days ending immediately prior to the applicable date of valuation

if the Common Stock is traded over-the-counter, but not on the Nasdaq Capital
Market, the Nasdaq Global Market or a registered national stock exchange, the
average of the closing bid prices over the 30-day period ending immediately
prior to the applicable date of valuation; and

if there is no active public market for the Common Stock, the value thereof, as
determined in good faith by the Board of Directors of the Company upon due
consideration of the proposed determination thereof by the Holder.

Partial Exercise. If this Warrant is exercised in part only, the Company shall,
upon surrender of this Warrant, execute and deliver, within 10 days of the date
of exercise, a new Warrant evidencing the rights of the Holder, or such other
person as shall be designated in the Notice of Exercise, to purchase the balance
of the Warrant Shares purchasable hereunder. In no event shall this Warrant be
exercised for a fractional Warrant Share, and the Company shall not distribute a
Warrant exercisable for a fractional Warrant Share. Fractional Warrant Shares
shall be treated as provided in Section 6 hereof.

2.4 Delivery. Certificates for shares purchased hereunder shall be transmitted
by the transfer agent of the Company to the Holder by crediting the account of
the Holder’s prime broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission system if the Company is a participant in such
system (and so long as the legend may be removed in accordance with
Section 3.8(b) of the Purchase Agreement), and otherwise by physical delivery to
the address specified by the Holder in the Notice of Exercise.

Covenants of the Company.

Covenants as to Warrant Shares. The Company covenants and agrees that all
Warrant Shares that may be issued upon the exercise of the rights represented by
this Warrant will, upon issuance, be validly issued, fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issuance thereof. The Company further covenants and agrees that the Company will
at all times during the Exercise Period, have authorized and reserved, free from
preemptive rights, a sufficient number of shares of its Common Stock to provide
for the exercise of the rights represented by this Warrant (taking into account
any adjustments and restrictions set forth in Sections 5, 6, and 7 hereof). If
at any time during the Exercise Period the number of authorized but unissued
shares of Common Stock shall not be sufficient to permit exercise of this
Warrant, the Company will take such corporate action as may, in the opinion of
its counsel, be necessary to increase its authorized but unissued shares of
Common Stock (or other securities as provided herein) to such number of shares
as shall be sufficient for such purposes.

Section 8.14 No Impairment. Except and to the extent as waived or consented to
by the Holder or otherwise in accordance with Section 10 hereof, the Company
will not, by amendment of its Certificate of Incorporation (as such may be
amended from time to time), or through any means, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all the provisions of this Warrant and in the taking of all such
action as may be necessary or appropriate in order to protect the exercise
rights of the Holder against impairment.

Section 8.15 Notices of Record Date. In the event of any taking by the Company
of a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend (other
than a cash dividend which is the same as cash dividends paid in previous
quarters) or other distribution, the Company shall mail to the Holder, at least
ten days prior to the date specified herein, a notice specifying the date on
which any such record is to be taken for the purpose of such dividend or
distribution.

3.4 Charges, Taxes and Expenses. Issuance and delivery of Warrant Shares upon
exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax, withholding tax (other than related to the income of the
Holder), transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or Warrants in a name other
than that of the Holder. The Holder shall be responsible for all other tax
liability that may arise as a result of holding or transferring this Warrant or
receiving Warrant Shares upon exercise hereof.

Representations of Holder.

Section 8.16 Acquisition of Warrant for Personal Account. The Holder represents
and warrants that it is acquiring the Warrant and the Warrant Shares solely for
its account and not with a present view toward the public or distribution of
said Warrant or Warrant Shares or any part thereof and has no intention of
selling or distributing said Warrant or Warrant Shares or any arrangement or
understanding with any other persons regarding the sale or distribution of said
Warrant or, except in accordance with the provisions of Article 6 of the
Purchase Agreement, the Warrant Shares, and except as would not result in a
violation of the Securities Act. The Holder will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) the Warrant except in
accordance with the Securities Act and will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) the Warrant Shares except in
accordance with the provisions of Article 6 of the Purchase Agreement or
pursuant to and in accordance with the Securities Act.

Section 8.17 Securities Are Not Registered.

The Holder understands that the offer and sale of the Warrant or the Warrant
Shares have not been registered under the Securities Act on the basis that no
distribution or public offering of the stock of the Company is to be effected.
The Holder realizes that the basis for the exemption may not be present if,
notwithstanding its representations, the Holder has a present intention of
acquiring the securities for a fixed or determinable period in the future,
selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. Except in accordance
with Article 6 of the Purchase Agreement, the Holder has no such present
intention.

The Holder recognizes that the Warrant and the Warrant Shares must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. The Holder recognizes that the
Company has no obligation to register the Warrant or, except as provided in the
Purchase Agreement, the Warrant Shares, or to comply with any exemption from
such registration.

The Holder is aware that neither the Warrant nor the Warrant Shares may be sold
pursuant to Rule 144 adopted under the Securities Act unless certain conditions
are met, including, among other things, the existence of a public market for the
shares, the availability of certain current public information about the
Company, the resale following the required holding period under Rule 144 and the
number of shares being sold during any three month period not exceeding
specified limitations. Holder is aware that any such sale made in reliance on
Rule 144, if Rule 144 is available, may be made only in accordance with the
terms of Rule 144 or in accordance with the provisions of Rule 144(k).

Section 8.18 Disposition of Warrant and Warrant Shares.

The Holder understands that the Warrants and the Warrant Shares have not been
and are not being registered under the Securities Act (other than as
contemplated in Article 6 of the Purchase Agreement) or any applicable state
securities laws and, consequently, the Purchaser may have to bear the risk of
owning the Warrant and the Warrant Shares for an indefinite period of time
because such securities may not be transferred unless (i) the resale of such
securities is registered pursuant to an effective registration statement under
the Securities Act; (ii) the Holder has delivered to the Company an opinion of
counsel (in form, substance and scope reasonably satisfactory to the Company) to
the effect that the Warrants or Warrant Shares to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration; or
(iii) such securities are sold or transferred pursuant to Rule 144 or
Rule 144(k). Notwithstanding the foregoing provisions of this Section 4.3 above,
no such restrictions shall apply to a transfer or assignment by a Holder that
is: (i) a partnership transferring to its partners or former partners in
accordance with partnership interests; (ii) a corporation transferring to a
wholly-owned subsidiary or a parent corporation that owns all of the capital
stock of the Holder; (iii) a limited liability company transferring to its
members or former members in accordance with their interest in the limited
liability company; (iv) an affiliated investment fund transferring to another
affiliated investment fund; or (v) an individual transferring to the Holder’s
family member or trust for the benefit of an individual Holder; provided that in
each case the transfer is effected in accordance with applicable securities laws
and the transferee agrees in writing to be subject to the terms of this Warrant
and the Purchase Agreement to the same extent as if the transferee were an
original Holder hereunder and thereunder.

The Holder understands and agrees that all certificates evidencing the Warrant
Shares to be issued to the Holder may bear a legend in substantially the
following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT
THAT SUCH OPINION IS REQUIRED PURSUANT TO THAT CERTAIN SECURITIES PURCHASE
AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.

Adjustment of Exercise Price. In the event of changes in the outstanding Common
Stock of the Company by reason of stock dividends, split-ups, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations, or the like (other than as set forth in
Section 7), the number and class of shares available under the Warrant in the
aggregate and the Exercise Price shall be correspondingly adjusted to give the
Holder, on exercise for the same aggregate Exercise Price, the total number,
class, and kind of shares as the Holder would have owned had the Warrant been
exercised prior to the event and had the Holder continued to hold such shares
until after the event requiring adjustment. The form of this Warrant need not be
changed because of any adjustment in the number, class, and kind of shares
subject to this Warrant. The Company shall promptly provide a certificate from
its Chief Executive Officer notifying the Holder in writing of any adjustment in
the Exercise Price and/or the total number, class, and kind of shares issuable
upon exercise of this Warrant, which certificate shall specify the Exercise
Price and number, class and kind of shares under this Warrant after giving
effect to such adjustment.

Fractional Shares. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Warrant
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the fair
market value of the Common Stock on the date of exercise of the Warrant by such
fraction.

Certain Events.  In the event of, at any time during the Exercise Period, any
capital reorganization, or any reclassification of the capital stock of the
Company (other than a change in par value or from par value to no par value or
no par value to par value or as a result of a stock dividend or subdivision,
split-up or combination of shares), or the consolidation or merger of the
Company with or into another corporation (other than a merger solely to effect a
reincorporation of the Company into another state), in each case, in which the
stockholders of the Company immediately prior to such capital reorganization,
reclassification, consolidation or merger, will hold less than a majority of the
outstanding shares of the Company or resulting corporation immediately after
such capital reorganization, reclassification, consolidation or merger, or the
sale or other disposition of all or substantially all of the properties and
assets of the Company and its subsidiaries, taken as a whole, in its entirety to
any other person, other than sales or other dispositions that do not require
stockholder approval (each, an “Event”), then, as a condition of such Event,
lawful and adequate provision shall be made whereby each Holder shall thereafter
have the right to purchase and receive upon the basis and upon the terms and
conditions herein specified and in lieu of the Warrant Shares immediately
theretofore issuable upon exercise of the Warrant, such shares of stock,
securities or assets as would have been issuable or payable with respect to or
in exchange for a number of Warrant Shares equal to the number of Warrant Shares
immediately theretofore issuable upon exercise of the Warrant, had such Event
not taken place, and in any such case appropriate provision shall be made with
respect to the rights and interests of each Holder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Exercise Price) shall thereafter be applicable, as nearly equivalent as may
be practicable in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof. If holders of Common Stock are
given any choice as to the securities, cash or property to be received in an
Event, then the Holder shall be given the same choice as to the securities, cash
or assets it receives upon any exercise of this Warrant following such Event.
The Company shall not effect any such Event unless prior to or simultaneously
with the consummation thereof the successor corporation (if other than the
Company) resulting from such consolidation or merger, or the corporation
purchasing or otherwise acquiring such assets or other appropriate corporation
or entity shall assume the obligation to deliver to the Holder, at the last
address of the Holder appearing on the books of the Company, such shares of
stock, securities or assets as, in accordance with the foregoing provisions, the
Holder may be entitled to purchase, and the other obligations under this
Warrant. The provisions of this Section 7 shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales, transfers or
other dispositions.

No Stockholder Rights. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.

Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost, stolen,
mutilated or destroyed, the Company may, on such terms as to indemnity or
otherwise as it may reasonably impose (which shall, in the case of a mutilated
Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

ARTICLE IX Modifications and Waiver. This Warrant and any provision hereof may
be changed, waived, discharged or terminated only by an instrument in writing
signed by the Company and (i) Purchasers holding Warrants representing at least
60% of the number of Warrant Shares then issuable upon exercise of the then
unexercised Warrants, provided, however, that such modification, amendment or
waiver is made with respect to all unexercised Warrants issued pursuant to the
Purchase Agreement and does not adversely affect the Holder without adversely
affecting all holders of Warrants in a similar manner; or (ii) the Holder.

ARTICLE X Notices, etc. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed email, telex or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one business day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the Company at the address listed on the signature page and to the Holders at
the addresses on the Company records, or at such other address as the Company or
Holder may designate by ten days’ advance written notice to the other party
hereto.

Acceptance. Receipt of this Warrant by the Holder shall constitute acceptance of
and agreement to all of the terms and conditions contained herein.

Governing Law. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of New York without regard
to the principles of conflict of laws. The Company and the Holder each
irrevocably submit and consent to the exclusive jurisdiction of the courts of
the State of New York located in New York County and the United States District
Court for the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Warrant. The Company
and the Holder each irrevocably waive any objection to the laying of venue of
any such suit, action or proceeding brought in such courts and irrevocably waive
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. THE COMPANY AND EACH HOLDER WAIVE ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT
AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

Descriptive Headings. The descriptive headings of the several paragraphs of this
Warrant are inserted for convenience only and do not constitute a part of this
Warrant. The language in this Warrant shall be construed as to its fair meaning
without regard to which party drafted this Warrant.

Severability. The invalidity or unenforceability of any provision of this
Warrant in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of this
Warrant, which shall remain in full force and effect.

[Signature Page Follows]

20

In Witness Whereof, the Company has caused this Warrant to be executed by its
duly authorized officer as of      , 2006.

      Memory Pharmaceuticals Corp.

 
   
By:
 

 
   
Name: James R. Sulat
 
Title: President and Chief Executive Officer

 
   
Address:
  100 Philips Parkway

Montvale, NJ 07645

Attention: President and Chief Executive Officer

Facsimile: (201) 802-7190

21

NOTICE OF EXERCISE

TO: Memory Pharmaceuticals Corp.

(1) The undersigned hereby elects to (check one box only):

• purchase      shares of the Common Stock of Memory Pharmaceuticals Corp. (the
“Company”) pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full for such shares.

• purchase the number of shares of Common Stock of the Company by cashless
exercise pursuant to the terms of the Warrant as shall be issuable upon cashless
exercise of the portion of the Warrant relating to      shares.

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:



--------------------------------------------------------------------------------



(Name)



--------------------------------------------------------------------------------



(Address)

(3) The undersigned represents that (i) the aforesaid shares of Common Stock are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares;
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned is aware that
the aforesaid shares of Common Stock may not be sold pursuant to Rule 144
adopted under the Securities Act unless certain conditions are met and until the
undersigned has held the shares for the number of years prescribed by Rule 144,
that among the conditions for use of the Rule is the availability of current
information to the public about the Company and the Company has not made such
information available and has no present plans to do so; and (v) the undersigned
agrees not to make any disposition of all or any part of the aforesaid shares of
Common Stock unless and until there is then in effect a registration statement
under the Securities Act covering such proposed disposition and such disposition
is made in accordance with said registration statement, or the undersigned has
provided the Company with an opinion of counsel satisfactory to the Company,
stating that such registration is not required.

     
(Date)
  (Signature)
(Print name)
 
   

22